                      EXPERT REPORT IN SUPPORT
                       OF HONEYWELL DEFENSE
                    REGARDING THE TPE331-10R-511C
               TURBOPROP ENGINE, SERIAL NUMBER P42145C,
                     INSTALLED ON DE HAVILLAND
                             DHC-3 OTTER
                         REGISTRATION N93PC
                          INVOLVED IN CRASH
                   NEAR SOLDOTNA, AK ON JULY 7, 2013

                        HONEYWELL AEROSPACE
                          PHOENIX, ARIZONA
                          SEPTEMBER 29, 2017




                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                           1 of 1041 of 104
                           TABLE OF CONTENTS



BIOGRAPHY                                                                    1
EXPERIENCE                                                                   1
ACCIDENT SUMMARY                                                             2
NARRATIVE AND SUPPORT OF NTSB INVESTIGATION                                  2
ENGINE OVERVIEW                                                              3
ASSESSMENT OF ACCIDENT ENGINE                                                5
ASSESSMENT OF THE PROPELLER                                                 18
ADDITIONAL INSPECTIONS                                                      18
TORSION SHAFT                                                               19
POST-ACCIDENT CONDITION OF THE TORSION SHAFT                                22
TEST FIT TRIALS                                                             22
TORSION SHAFT WEAR/BEND                                                     27
SALVAGE TORSION SHAFT                                                       30
TORSION SHAFT CAPABILITY                                                    33
DIRECT DRIVE FUEL CONTROL OPERATIONAL DESCRIPTION                           34
CONTINUED ENGINE POWER SECTION OPERATION FOLLOWING A
PROPELLER STRIKE                                                            35
TORQUE MEASUREMENT SYSTEM                                                   37
SHAFT BOW                                                                   38
EVIDENCE OF A COUPLED ENGINE AT IMPACT                                      40
PROPELLER DISCUSSION                                                        41
SOUND SPECTRUM                                                              42
FLIGHT TEST                                                                 44
SDR’S / ACCIDENTS REVIEWED BY PLAINTIFFS EXPERTS                            47
HISTORICAL ACCIDENTS                                                        50
OPINIONS                                                                    59




                                                           Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                               2 of 1042 of 104
Appendix A                                                                    I
Appendix B                                                                   II
Appendix C                                                                  III
Appendix D                                                                  IV
Appendix E                                                                   V
Appendix F                                                                  VI




                                                           Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                               3 of 1043 of 104
BIOGRAPHY

I am responsible for providing aircraft accident investigation support for Honeywell
Aerospace to the NTSB, FAA and other regulatory agencies around the world when
accidents and incidents occur involving Honeywell engines or products. I also
provide product safety oversight to the Honeywell Customer Satisfaction Board
(CSB) process for assigned Aerospace products and technical expert support to the
Law Department.

I have been in the Product Integrity organization since 2005 and joined
AlliedSignal, now Honeywell, in 1997. Past positions held include: Six Sigma Plus
Black Belt and Manufacturing Engineer for propulsion engines. I began my career
in the propulsion development test organization.

I hold a Bachelor of Science degree in Aeronautical Technology from Purdue
University and a Master of Science in Technical Management from Embry-Riddle
University. In addition to a six sigma black belt certification, I hold an instrument
rated private pilot’s license, an airframe and powerplant license, a remote pilot
airman certificate with a small UAS rating, and an Aviation Safety and Security
Certification from the University of Southern California. I am also a full member of
the International Society of Air Safety Investigators.


EXPERIENCE

During the previous 12 years, I have participated in about 200 investigations in
support of Honeywell’s product portfolio. My primary technical expertise is in the
area of propulsion engines and encompasses broad areas of focus including:
accident/incident investigation, failure analyses, engine operation and functional
test, component manufacturing, sub-assembly and engine assembly, quality control,
manufacturing and assembly records, statistical-based process improvements,
acoustics, and vibrational analyses for all Honeywell propulsion and APU engines.

The Honeywell propulsion product suites include the T53, T55, LTS101, HTS900,
TSE331 and the AGT1500 turboshaft series engines, the TPE331, LTP101, T53
turbo-propeller series engines, and the TFE731, ATF3, F124/F125, TFE1042,
AS900, LF507/ALF502 turbofan series engines.
                                          1


                                                            Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                                4 of 1044 of 104
ACCIDENT SUMMARY

As summarized by the NTSB, “On July 7, 2013, about 1120 Alaska daylight time, a
DeHavilland DHC-3T “Otter” airplane, N93PC, was destroyed after a collision with
terrain shortly after takeoff from the Soldotna Airport, Soldotna, Alaska. The
airplane was registered to Rediske Family Limited Partnership, Nikiski, Alaska,
and was operated by Rediske Air, Inc. under the provisions of 14 CFR Part 135, as
an on-demand charter flight. The commercial pilot and nine passengers were fatally
injured. Visual meteorological conditions prevailed and no flight plan was filed for
the flight destined to Bear Mountain Lodge, approximately 90 miles southwest of
Soldotna”. 1


NARRATIVE AND SUPPORT OF NTSB INVESTIGATION

I was notified of the accident by the local Alaskan Honeywell field service engineer.
After coordinating with Honeywell Product Integrity management, it was decided
that the field service engineer, Mr. Mickey Selhay, would support the NTSB’s on-
scene investigation. During the course of this support, Mr. Selhay informed my
management and me about the factual data obtained during the on-scene
investigation.

The NTSB asked Honeywell to do an additional engine exam at our Product
Integrity (PI) facility located in Phoenix, AZ. The engine, serial number P42145C
was shipped to Honeywell in PHX and received on or about July 17, 2013. Due to
scheduling conflicts as well as the government shutdown and worker furlough, the
engine examination occurred on January 14-16, 2014 under the oversight of the
NTSB Powerplant Chairman, Mr. Harald Reichel. On January 15, 2014 the
propeller was examined under NTSB oversight at Ottosen Propeller & Accessories
Inc. on 105 S 28th St, Phoenix, AZ 85034, a local Hartzell service center. The
teardown of the engine disclosed that the engine was rotating and operating at the
time of impact with terrain. The teardown examination of the propeller disclosed
damage consistent with rotation and power at the time of impact with terrain.
After the engine teardown was finished, the engine was loosely reassembled to
protect the hardware during transport and storage once it had been released and
returned in accordance with the NTSB instructions. On April 17, 2014, the
propeller was picked up from Ottosen propeller and placed in the engine shipping


1   NTSB Video Study
                                          2


                                                               Ex. A,
        Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                                   5 of 1045 of 104
container. At the time, the NTSB provided oversight of the opening of the engine
container, the placement of the propeller components and the resealing of the
engine container. The container was then shipped to Wasilla, Alaska, attn.: Kevin
Wyckoff, on the same day.

During the accident investigation, Honeywell provided technical assistance to the
NTSB. Honeywell did not produce or provide an engine examination report.
Instead, Honeywell provided technical support and information to the NTSB
Powerplant Chairman to be used to author the Powerplant Group Chairman’s
Factual Report.


ENGINE OVERVIEW

The TPE331 engine is a lightweight fixed-shaft engine designed to provide primary
power for fixed wing aircraft (Figure 1). Like other turbine engines, it has four
basic stages: intake,
compression, combustion and
turbine exhaust. The engine
configuration can either be an
inlet up or inlet down, but both
contain the same basic
components. The two stages of
compressors and three stages of
turbines are mounted on a
common shaft and make up the
power section of the engine.
                                     Figure 1. TPE331 Cut Away Illustration
Approximately two-thirds of the
energy from the fuel/air combustion is used by the turbine section to drive the
compressor section. The remaining one-third of energy is used to drive the
reduction gearbox, which in turn drives the propeller.




                                         3


                                                            Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                                6 of 1046 of 104
At 100% speed, the power section (Figure 2) rotates at 41,730 RPM. The high
speed/low torque output of the power section is converted by the reduction gearbox
section (Figure 3) to low speed/high
torque. Figure 2 and Figure 3 show an
inlet up configuration as opposed to the
inlet down configuration of the accident
engine. At 100% speed, the reduction
gearbox output to the propeller is 1,591
RPM (counter-clockwise rotating
propeller, aft looking forward).

The torsion shaft, which is positioned
                                                    Figure 2. Power Section
concentrically inside the main shaft,
extends through the length of the main shaft. The torsion shaft is driven by a spline
at the rear of the main shaft, and it drives the matched bearing and shaft set (high
speed pinion) through a spline coupling at the front of the torsion shaft. The torsion
shaft is designed to twist slightly with the application of power. According to the
TPE331 Line Maintenance Training Manual 2, “the normal torsion shaft deflection
can be as much as 11°, from minimum to maximum allowable engine power”. The
                                            TPE331-10R-511C torsion shaft deflection
                                            along its axial length is approximately 8
                                            degrees maximum, from the aft splines to
                                            the forward splines.

                                          The engine torque sensor gear assembly
                                          measures the engine output torque
                                          created by the angular displacement
                                          between the engine main shaft and the
                                          torsion shaft, which occurs when the
    Figure 3. Reduction Gearbox           engine is driving the propeller. The
torque sensor converts the angular displacement into a proportionately metered oil
pressure. This metered oil pressure is utilized as an input signal to the aircraft
torquemeter, to provide torque value indication.




2   TSG134
                                          4


                                                              Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                                  7 of 1047 of 104
ASSESSMENT OF ACCIDENT ENGINE

The engine was a Honeywell TPE331-10R-511C, Part Number 3102170-6, serial
number (S/N) P42145C. The engine was converted and overhauled on April 26,
2010 and installed on the airplane on July 7, 2010. According to the logbook, the
engine total time since overhaul was 295.3 hours; the number of cycles since
overhaul was estimated at 186 because the last cycle count was not entered in the
logbook. 3

During disassembly, it was noted that rotation of the power section produced a
corresponding rotation of the fuel pump/oil pump drive gear through the direct drive
fuel control gear train (DDFC), Figure 4. This showed that the gear train from the
main shaft spur gear to the fuel pump drive gear was intact. The importance of this
finding will be discussed in greater detail in a subsequent section of this report.




                              Figure 4. DDFC Gear Train




3   NTSB Powerplant Group Chairman’s Factual Report
                                              5


                                                               Ex. A,
        Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                                   8 of 1048 of 104
Evidence of rotational signatures within the engine were noted in the following
locations:
    • Rotational scoring to the propeller shaft (Figure 5 & Figure 6) with
       corresponding rotational scoring to the inner bore of the sun gear (Figure 7 &
       Figure 8).




            Figure 5. Propeller Shaft             Figure 6. Propeller Shaft




               Figure 7. Sun Gear                   Figure 8. Sun Gear,
                                                    Forward Looking Aft

   •    The separated starter/generator
        drive splines remained within the
        gear splines (Figure 9), (the
        separation is consistent with the
        sudden stoppage of the propeller).




                                                 Figure 9. Starter/Generator
                                                         Drive Shaft

                                             6


                                                              Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page     Page
                                                                  9 of 1049 of 104
•     The torsional overload separation of the torsion shaft (Figure 10), which is
      consistent with the sudden stoppage
      of the propeller.

         o During removal of the torsion
           shaft from the engine (Figure
           11), it was noted that the aft
           bushing was not intact on the
           torsion shaft and appeared to
           have disintegrated. No
           fragments of the bushing were           Figure 10. Torsion Shaft
           specifically identified or collected. Any and all debris from the
           accident engine was returned with the engine upon the NTSB’s
           release with the exception of any waste oil/fuel collected in the drip
           tray beneath the teardown stand. This was disposed of in accordance
           with Honeywell’s HAZMAT disposal plan with the NTSB’s approval.




                                 Figure 11. Torsion Shaft




                                         7


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 10Page 10 of 104
                                                                 of 104
•     Rotational scoring damage (rub) was noted to the first stage compressor
      impeller shroud inducer and exducer areas (Figure 12) with corresponding
      scoring to the first stage compressor impeller (Figure 13 & Figure 14).




                Figure 12. First Stage Compressor Shroud




                Figure 13. First Stage Compressor Impeller




                Figure 14. First Stage Compressor Impeller
                                     8


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 11Page 11 of 104
                                                                 of 104
•     Rotational scoring damage (rub) was noted to the second stage compressor
      impeller shroud at the inducer and exducer areas (Figure 15 & Figure 16)
      with corresponding scoring to the
      second stage compressor impeller
      (Figure 17).
         o Light static contact marks
            were noted on the second
            stage compressor impeller
            shroud. The static marks
            were on top of the rub
            indications which
            evidences that they
            occurred after impact and
            the engine had spooled      Figure 15. Second Stage Compressor
            down.                                        Shroud




               Figure 16. Second Stage Compressor Shroud




              Figure 17. Second Stage Compressor Impeller

                                      9


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 12Page 12 of 104
                                                                 of 104
•     Rotational scoring damage to the first stage compressor impeller aft hub
      (Figure 18) with corresponding rotational scoring damage to the crossover
      duct seal area (Figure 19).




                 Figure 18. Aft Hub of First Stage Compressor




                      Figure 19. Crossover Duct Seal Area


•     Rotational scoring damage to the
      second stage compressor impeller
      forward hub (Figure 20) with
      corresponding rotational scoring
      damage to the crossover duct seal
      area (Figure 19).




                                                   Figure 20. Second Stage
                                               Compressor Impeller Forward Hub
                                          10


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 13Page 13 of 104
                                                                 of 104
•     Ingested debris was noted within the second stage compressor diffuser
      (Figure 21), de-swirl vane assembly (Figure 22) and combustor liner (Figure
      23).




                 Figure 21. Second Stage Compressor Diffuser




                       Figure 22. De-swirl Vane Assembly




                          Figure 23. Combustion Liner


                                       11


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 14Page 14 of 104
                                                                 of 104
•     Rotational scoring to the first stage turbine rotor blade tip shroud segments
      (Figure 24) with corresponding rotational scoring damage to the first stage
      turbine rotor blades (Figure 25).




         Figure 24. First Stage Turbine Blade Tip Shroud Segments




                Figure 25. First Stage Turbine Rotor Blade Tips




                                        12


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 15Page 15 of 104
                                                                 of 104
Evidence of operational signatures within the engine were noted in the following
locations:
   • Metal spray on the leading edge (Figure 26) and suction side (Figure 27) of
       the first stage turbine nozzle stator vanes.




          Figure 26. Metal Spray on First Stage Turbine Stator Vanes




          Figure 27. Metal Spray on First Stage Turbine Stator Vanes



                                        13


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 16Page 16 of 104
                                                                 of 104
•    Metal spray on the leading edge (Figure 28) and suction side (Figure 29) of
     the first stage turbine blades.




            Figure 28. Metal Spray on First Stage Turbine Blades




            Figure 29. Metal Spray on First Stage Turbine Blades




                                       14


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 17Page 17 of 104
                                                                 of 104
•    Metal spray on the suction side (Figure 30) of the second stage turbine nozzle
     stator vanes.




       Figure 30. Metal Spray on Second Stage Turbine Stator Vanes




                                       15


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 18Page 18 of 104
                                                                 of 104
•    Metal spray on the pressure (Figure 31) and suction sides (Figure 32) of the
     second stage turbine blades.




          Figure 31. Metal Spray on Second Stage Turbine Blades




          Figure 32. Metal Spray on Second Stage Turbine Blades




                                       16


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 19Page 19 of 104
                                                                 of 104
     •    Metal spray on the suction side of the third stage turbine nozzle stator vanes
          (Figure 33).




             Figure 33. Metal Spray on Third Stage Turbine Stator Vanes

Metal spray is created during the impact sequence when the rotating impeller(s)
come into contact with their respective aluminum coated shrouds. The impellers
shave off (rub) the aluminum coating which introduces small aluminum particles
into the gas path of the engine. The aluminum particles then enter the reverse flow
annular combustion chamber where, in the presence of a flame (i.e. operating
engine), they become molten. The molten aluminum particles then impinge upon
the downstream rotating and static turbine components, where they form the
observed metal spray patterns.

A non-operating engine, i.e. without combustion, will not produce compressor
shroud metal spray deposits on the turbine components. A rotating but non-
operating engine may produce compressor rubs at impact, but the residual
temperature within the engine combustor and turbine is insufficient to liquefy the
compressor shroud particulates. The melting point of aluminum is 1220 degrees
Fahrenheit. Immediately after combustion in the engine ceases, the metal
temperature of the turbine components rapidly drops to less than 400 degrees F 4.
At this temperature, the aluminum particulates will not melt and will not adhere to
the turbine components as observed in this engine.

4   TPE331-HPT-Vane-Thermal_June_2017_Rev2
                                    17


                                                               Ex. A,
         Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 20Page 20 of 104
                                                                      of 104
ASSESSMENT OF THE PROPELLER

The propeller was a four-bladed Hartzell model HC-B4TN-5NL, S/N 280 with type
10890 blades. It was manufactured on April 27, 2010 and installed on the airplane
on July 7, 2010. According to the logbook, the total time since new was 295.3 hours.
There was no record of any further servicing 5.

The propeller (Figure 34 and Figure 35) exhibited leading edge tearing and gouging
damage to all blades, with 2 blade tips torn and separated. Chordwise scratching
was noted to all of the propeller blades. Three of the propeller blades were bent aft
and the fourth propeller blade exhibited S-bending. The damage noted is evidence
of a powered propeller impacting terrain.




             Figure 34. Propeller                         Figure 35. Propeller


ADDITIONAL INSPECTIONS

I attended the following additional examinations which did not materially change
my position that the engine was rotating, operating and driving the propeller at the
time of impact with terrain.

     •    November 4, 2016 - Component inspection at TAE USA (Kansas City, MO)
     •    November 10, 2016 - Component inspection at National Flight Services (Holland,
          OH)
     •    December 8-9, 2016 - Laboratory inspection at Applied Technical Services (Marietta,
          GA)


5   NTSB Powerplant Group Chairman’s Factual Report
                                              18


                                                               Ex. A,
         Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 21Page 21 of 104
                                                                      of 104
   •    February 1, 2017 - Laboratory inspection at Applied Technical Services (Marietta,
        GA)

None of the components examined at these inspections exhibited any non-
conformance, pre-existing condition, or part failure that was not attributed to the
accident.


TORSION SHAFT

The torsion shaft installed in the accident engine was identified with the following
markings (Figure 36):

        CAGE:         99193-
        Part No.:     3101758-6
        Serial No.:   SN98P04737
        Lot No.:      LN98P064

The first two digits in both the Lot
Number and Serial Number indicate
that the torsion shaft was                      Figure 36. Torsion Shaft
manufactured in 1998. The production
work order (PWO) for the manufacture of this unit is provided in Appendix A. The
unit was one of 15 in the manufacturing lot, which was designated lot 98P064. The
PWO is the paperwork traveler that documents compliance with each of the
manufacturing operational steps. Each of the operations is defined in the
manufacturing operations and tooling (MOT) document, which provides the
dimensional, equipment, and
inspection requirement for each step.
The manufacturing step numbers
increase incrementally from Operation
No. 10 thru Operation No. 250 as the
sequential tasks are completed.
Operation 180, a step near final
completion, requires the technician to
straighten the shaft per sketch (Figure
37), with defined runout limits. Along
the length of the shaft, the maximum
allowable runout limits vary from .002          Figure 37. MOT Excerpt
                                             19


                                                             Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 22Page 22 of 104
                                                                    of 104
to .004, based on location. Referencing the PWO Operation 180 (Figure 38), the
technician selected one of the shafts, inspected the runouts and straightened as
                                             required; this is known as the “first
                                             piece” as annotated in the 4th column of
                                             the PWO. An inspector verified the
                                             shaft conformed to the defined
                                             requirements and placed a stamp in the
                                             5th column (CO-INSP). An
                                             accompanying document, known as
                                             detailed inspection instructions (DII) as
                                             identified by the letter “D” in the 3rd
                                             column, provides the requirements and
                                             conformity tracking for each of the parts
                                             in the order. After the operator
       Figure 38. PWO Excerpt
                                             completed the operation for all of the
parts on the PWO, a stamp was placed in column 9 showing that the operation was
completed and 15 pieces were accepted and none were rejected. An inspector
counter-stamped the “D” which verifies the paperwork was compliant. The DIIs are
not retained and are not part of the permanent manufacturing records.

Attached to the PWO is the identification and traceability master sheet (last page of
Appendix A), which provides the list of all serial numbers that were produced
within lot 98P064. SN98P04737 is within the listed range of SN98P04735 thru
SN98P04749. All 15 pieces within this lot were found to be conforming and were
put into stores.

Honeywell continues to manufacture torsion shafts. Figure 39 shows the
straightening press that is used for
inspecting and straightening torsion
shafts during manufacture. The part
installed on the machine is an in-
process 3102028 torsion shaft.




                                              Figure 39. Straigtening Press
                                         20


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 23Page 23 of 104
                                                                 of 104
According to the engine logbook, torsion shaft SN98P04737 was installed in
P42145C on September 14, 1998. The engine logbook entry and FAA Form 8130-3
airworthiness tag (return to service paperwork) are provided in Appendix B. At the
time, the engine model TPE331-10UF-513H had accumulated 4147.8 TSN
(hours)/4980 CSN (cycles). At that time, the engine was installed on a Jetstream
J3101, aircraft registration VH-OZD. According to the logbook, it was later
removed on September 25 2001, when the engine had accumulated a total of 4298.3
HSN / 5081 CSN. Before removal, a pre-removal inspection sheet must be
completed. This document is provided in Appendix C and did not reveal any
“unusual or abnormal condition” during the engine operational checks.

On March 7, 2003, engine P42145C was installed on N651VN, a different J3101
aircraft, and it had accumulated a total time of 4393.1 TSN / 5165 CSN upon
removal on October 21, 2003 (torsion shaft TSN 245.3 hours). A subsequent note in
the engine logbook states “this logbook closed April 22, 2010” (Appendix D).

A new logbook was established for the engine P42145C. The first entry states that
the engine was overhauled (0 TSO / 0 TSO) and converted from a TPE331-10UF-
513H to a TPE331-10R-511C model with a total time of 4393.1 TSN / 5165 CSN.
The inspection requirements for the torsion shaft at overhaul are contained in the
Honeywell Inspection/Repair Manual.

The specific criteria for the torsion shaft inspection in that manual is provided in
Appendix E. The runout requirements vary along the shaft from .003 to .004, with
the exception of the forward brass bushing land which has a .001 requirement.
Once inspected and found to be serviceable, the engine Overhaul Manual (OHM)
provides installation instructions for the torsion shaft, which are contained in
Appendix F. During the overhaul process at Executive Aircraft Maintenance
(EAM), the torsion shaft was inspected and installed in the engine. The
documentation verifying compliance to the IRM and OHM is provided Appendix G.

On July 7, 2010, the engine was installed on DeHavilland DHC-3 SN280, N93PC,
by Recon Air Corporation. This installation was authorized by Texas Turbine
Conversions, Inc. supplemental type certificate (STC) SA09866SC. As of the date of
the accident, the engine had accumulated approximately 295.3 hours TSO.

According to the logbooks and other records, the torsion shaft described above had
accumulated approximately 540.6 hours since installation in 1998.

                                         21


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 24Page 24 of 104
                                                                 of 104
POST-ACCIDENT CONDITION OF THE TORSION SHAFT

The diameters and runouts of the torsion shaft were measured at ATS in December
2016 (Figure 40). These runouts provided a gross displacement at the measured
locations but do not provide the angular
displacement, i.e. which direction is the
shaft bent at the measured locations.
Subsequently, a laser scan of the shaft
was performed to quantify the
displacement and direction. Those
results showed that the displacement
was in the same radial direction along
the axial length of the shaft and the
bend originated at the aft bushing land.
The aft bushing land was distressed
and heat affected and showed evidence
of material removal and redepositing         Figure 40. Inspection Results
(Figure 41). The separation at the aft
end of the torsion shaft was due to                   Bushing Land
torsional overload; no material defects
were noted.

No rotational scoring was noted to the
shoulders of the torsion shaft aft
bushing land. The lack of scoring to the
shoulders shows that the torsion shaft
did not contact the main shaft after the
torsion shaft separated.

                                                   Bushing Land Shoulders

                                                Figure 41. Torsion Shaft Aft
                                                       Bushing Land

TEST FIT TRIALS

Plaintiff’s expert Colin Sommer stated in his deposition that the torsion shaft had to
be bent prior to installation in the engine. To see whether the shaft’s bend would
have been detected during engine assembly, Honeywell utilized the torsion shaft
                                           22


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 25Page 25 of 104
                                                                 of 104
runout data to perform test fit trials to see whether it would be possible to install a
torsion shaft with the same bent condition as the accident shaft into a main shaft.

Test fit trials were conducted to compare the assembly characteristics of two
different torsion shaft installations into an exemplar main shaft (PN 3101672‐2, SN
4P9737).

The following torsion shafts were utilized:
  • {Deformed Exemplar} Torsion Shaft PN 3107158‐6, SN 5P‐18416, was
      purposely deformed to approximate the geometry of the accident shaft, PN
      3101758‐6, SN 98P04737. Dimensional inspection data provided by ESI from
      the accident shaft was used to define the deformation geometry.
  • An additional torsion shaft PN 3101758‐6, SN 16P87088, was inspected and
      found to conform to the blueprint dimensional requirements of interest.

Figure 42 provides a comparison of the geometries of the accident torsion shaft (SN
98P04737), the deformed exemplar torsion shaft (SN 5P‐18416) and the conforming
torsion shaft (SN 16P87088). Figure 43 shows the test articles.




                       Figure 42. Graphical Comparison.
                                          23


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 26Page 26 of 104
                                                                  of 104
     Figure 43. Test Articles Main shaft (Top), Deformed Exemplar Torsion
              Shaft (Middle), Conforming Torsion Shaft (Bottom)

Trial Fits6 and Observations:

Condition under test: without bushings installed on torsion shaft

      1. The conforming shaft was installed into main shaft without problem and was
         diametrically loose.
      2. The deformed exemplar shaft was installed into main shaft without problem
         and was diametrically loose.

Select bushing sizes as required:

      1. Vespel bushings, PN 3101703 - The bushing size is selected based on its fit
         with the inner diameter of the main shaft while it is installed on the torsion
         shaft. Properly sized bushings will have slight resistance, but will not bind,
         when inserting the torsion shaft (with bushing installed) into the main shaft.
         The selection is made from three Vespel bushing sizes, PNs 3101703‐7, ‐8,
         and ‐9, each with a progressively larger outer diameter.

      2. Bronze bushing, PN 3101759 - The bushing size is selected based on the fit
         between the bushing outer diameter and the inner diameter of the main
         shaft. A properly sized bushing will have slight resistance but will not bind
         when inserted into the main shaft. The selection is made from four bronze


6   Honeywell engine maintenance manual 72‐00‐28 was used as reference for assembly instructions
                                                24


                                                             Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 27Page 27 of 104
                                                                    of 104
      bushing sizes, PNs 3101759‐1, ‐2, ‐3, and ‐4, each with a progressively larger
      outer diameter. This step is independent of the torsion shaft as each bushing
      dash number has the same inside diameter, which mates with the forward
      end of the torsion shaft.

Using these procedures, bronze bushing PN 3101759‐4 was selected and Vespel
bushings PN 3101703‐8 were selected for both the conforming and the deformed
exemplar shafts. Additionally, Vespel bushings (2 ea.) PN 866759‐1, which do not
require size selection, were also selected.

Findings:

   1. The conforming shaft with the bushings installed was installed into the main
      shaft. Slight resistance was noted as prescribed. The bronze bushing end
      (forward) of the torsion shaft fully installs (Figure 44).




      Figure 44. Fully Installed Conforming Torsion Shaft with Bushings
         Installed, End of Bronze Bushing Moved Slightly Forward for
                                  Exhibition

   2. The attempt was made to install the deformed exemplar shaft, with the 2 ea.
      866759‐1 bushings and the aft 3101703-8 bushing installed, into the main
      shaft. Light resistance was initially noted. As the torsion shaft was installed
      to the depth of the torsion shaft O-ring land aft shoulder, metal-to-metal
      contact was noted. The torsion shaft contact with the main shaft prohibited
      the continued installation of the torsion shaft (Figure 45).


                                         25


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 28Page 28 of 104
                                                                 of 104
   Figure 45. Partially Installed Deformed Exemplar Torsion Shaft with
      Aft Bushing Installed, Contact with Main Shaft at O‐ring Land

    Figure 46 illustrates the relative radial mismatch between the deformed
    exemplar torsion shaft and the main shaft at this point.




   Figure 46. View of Radial Displacement between Main Shaft and
Deformed Exemplar Shaft, Aft Vespel Bushing Installed, Bronze Bushing
                            Not Installed

    The torsion shaft was manipulated past this point of contact and installed
    further using force (atypical of the force needed to assemble conforming
    hardware) and continued metal‐to-metal contact resistance was felt between
    the O‐ring land outer diameter and the inner diameter of the main shaft.
    The mechanic stated that the point at which the torsion shaft initially
    contacted and hung up would indicate that something was wrong and that he
                                     26


                                                        Ex. A,
  Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 29Page 29 of 104
                                                               of 104
       normally would not have proceeded with the assembly without investigating
       the cause of the problem. The torsion shaft was further installed using force
       until the contact reached the bronze bushing location. At that point, the aft
       edge of the bronze bushing comes into hard contact with the inner diameter
       of the main shaft opening and the torsion shaft cannot be inserted further
       without unseating the bronze bushing.

       The forward Vespel 3101703-8 bushing was installed and the test fit
       repeated. As the torsion shaft was inserted into the main shaft up to the
       forward bushing, it was difficult to get the bushing into the main shaft. After
       the bushing was installed into the main shaft, significant force was required
       to continue the installation of the torsion shaft. Once installed to the depth
       of the bronze bushing, the aft edge of the bronze bushing comes into hard
       contact with the inner diameter of the main shaft opening. Continued
       installation of the bronze bushing resulted in metal-to-metal contact with one
       side of the main shaft ID and the adjacent OD of the torsion shaft.

       The test fit with the deformed exemplar torsion shaft was repeated with the
       smaller OD, 3101703-7 bushings installed, and produced similar results.

The performed test fit confirmed that it is not feasible to install a torsion shaft with
the runout dimensions as measured on the post-accident torsion shaft. The forced
installation demonstrated is in conflict with the assembly instructions defined in
the maintenance and overhaul manuals 7.


TORSION SHAFT WEAR/BEND

The deformed shape of the post-accident torsion shaft is a result of the accident.
Upon impact with terrain, the propeller contacted the ground (sudden stoppage)
and the torsion shaft separated as documented in Figure 47.




7The assembly procedures contained within the maintenance manual and the overhaul manual
provide the same instructions.
                                             27


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 30Page 30 of 104
                                                                  of 104
                      Figure 47. Separated Torsion Shaft


The post-impact bend to the torsion shaft likely occurred for the following reasons:

   1. After the torsion shaft fractured at impact, the power section of the engine
      continued to operate for a period of time, which caused the main shaft to
      rotate around the now stationary portion of the torsion shaft (forward of the
      separation) at approximately 43,400 RPM (104%). The aft bushing remained
      affixed to the inner diameter (ID) of the main shaft and in essence became a
      journal bearing at the aft bushing ID and torsion shaft outer diameter (OD)
      interface, which resulted in significant relative rotation. The friction
      associated with the relative rotation between the two surfaces caused the
      noted aft bushing land distress. This is evidenced by the localized discolored
      (heat affected) area at the aft bushing land, the uniformly removed and
      redeposited shaft material around the circumference of the land, and the
      total destruction of the aft bushing. The ESI laser scan of the torsion shaft
      showed an approximate 43% decrease in the nominal wall thickness at the aft
      bushing land. The localized heating due to friction and the shaft wear are
      partially responsible for the deformation noted to the post-accident torsion
      shaft.

   2. Additionally, the aft portion of the torsion shaft, including the scavenge pump
      drive insert, remained engaged within the aft splines of the main shaft and
      continued to rotate with the main shaft. The turbine scavenge pump drive
                                          28


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 31Page 31 of 104
                                                                 of 104
 shaft remained within the drive insert and continued to scavenge oil from the
 turbine bearing cavity (Figure 48). Concurrently, the direct drive fuel control
 gearing (DDFC) was also driving the fuel pump, fuel control unit (FCU) and
 oil supply and scavenge pumps within the gearbox. Because of this, the
 turbine bearing continued to receive supply oil while the engine was rotating.
 Initially, when the scavenge oil exited the scavenge pump drive shaft, it was
 slung outwards, forward of the drive insert to the ID of the stationary torsion
 shaft and rotating insert. Capillary action pulled some oil into the interface
 between the rotating insert and stationary torsion shaft to mitigate some of
 the wear action at this location. The majority of the scavenge oil flowed in an
 arc along the bottom of the torsion shaft ID defined by gravity and the
 volume of oil. The oil within the torsion shaft continued to flow over the aft
 bushing ID surface and provide localized cooling until the engine power
 section ceased to rotate. Once the power section stopped, the oil flow from
 the pump stopped but so had the wear due to the relative rotation. The
 cooling from the oil along the bottom of the torsion shaft locally lessened the
 temperature increase from the friction and wear that occurred around at the
 circumference of the aft bushing land. According to HT 5038, the Honeywell
 heat treating specification called out on the torsion shaft blue print, AM 355
 (the material the torsion shaft is made from) expands during the heat
 treating process. The temperature exposure at the aft bushing land due to
 the friction and wear is not known, but the area is definitively heat affected.
 The thermal delta between the oil cooled area and the remainder of the shaft
 circumference caused the uneven expansion of the shaft material at the
 bushing land. The uneven expansion of the shaft material created the
 permanent deformation (bend) in the shaft, which originated at the wear
 location.




                                    29


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 32Page 32 of 104
                                                             of 104
                   Figure 48. Turbine Scavenge Pump Illustration

The bend could not predate the torsion shaft separation. Plaintiff expert Mr.
Sommer opined that the torsion shaft was installed in the engine in its bent
condition. This is not consistent with the findings. A bent torsion shaft, i.e. biased
to one side of the main shaft ID, would produce locally heavy wear to the area of the
torsion shaft bushing land that is opposite the biased direction. The wear to the
torsion shaft bushing land is uniform around the circumference. The uniform
circumferential wear to the torsion shaft bushing land is conclusive evidence that
the torsion shaft was not installed in the engine in a bent condition.


SALVAGE TORSION SHAFT

To investigate whether a torsion shaft could become bent following a propeller
strike during an accident, Honeywell procured a salvage torsion shaft from an
engine that was known to be operating at the time of impact with terrain. The
accident occurred on June 6, 2016 near De Smet, Idaho.

According to the NTSB website8, “during an aerial application flight to apply
fungicide to a wheat field, the pilot was flying the airplane from west to east


8   https://www.ntsb.gov/_layouts/ntsb.aviation/brief.aspx?ev_id=20160606X24551&key=1
                                                30


                                                             Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 33Page 33 of 104
                                                                    of 104
making a spray pass along the south edge of the field, which was bordered by power
lines. About 660 ft. from the west end of the field where the pilot started his spray
pass, a set of guy wires originated from the top of one of the utility poles that
supported the power lines, extended about 65 ft. into the field, and ran directly
perpendicular to and in line with the airplane's flight path. However, the pilot failed
to maintain clearance with the guy wires, and the airplane's outboard right wing
impacted the wires. The airplane subsequently veered right and impacted the power
lines, crossed a road that bordered the field on the south, and collided with a stand
of trees. The airplane came to rest within the stand of trees about 490 ft. southeast
of the initial impact point with the guy wires. Examination of the airframe and
engine revealed no evidence of mechanical malfunctions or failures that would have
precluded normal operation. Given that the sun was very close to the horizon and
would have been almost directly in the pilot's eyes as he attempted to avoid the guy
wires, it is likely that sun glare contributed to his difficulty in maintaining
clearance from the wires.” Post-accident examination identified that the engine
power section was no longer connected to the reduction gearbox as a result of the
propeller strike, i.e. uncoupled.

The 3102028 torsion shaft (Figure 49) is
a different part number than the
accident torsion shaft in question but its
function is identical. The shaft was
separated forward of the aft splines
(Figure 50), consistent with torsional
overload. The forward bushing land of
the salvage torsion shaft exhibited wear
indications (Figure 51).
                                                  Figure 49. Salvage Torsion Shaft




  Figure 50. Salvage Torsion Shaft                Figure 51. Salvage Torsion Shaft
                                             31


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 34Page 34 of 104
                                                                  of 104
Inspection of the runouts identified that the shaft was bent and the bend originated
at the forward bushing land. This further evidences that the deformation is due to
the wear at the land and localized heating. Figure 52 provides a graphical
comparison of the bends relative to the locations of the bushing lands for both the
salvage and accident torsion shafts.



                                 {Accident}




                                 {Salvage}




   Figure 52. Graphical Comparison of the Torsion Shafts’ Deformation

The salvage torsion shaft separated aft
of the oil scavenge pump drive spline
insert (Figure 53). Thus, the scavenge
pump would not be driven by the
operating power section after the
propeller strike and uncoupling of the
propeller. However, as discussed in
the previous section, the DDFC is still
driving the fuel pump, FCU and oil
supply and scavenge pumps within the
gearbox. Thus, the turbine bearing             Figure 53. Salvage Torsion Shaft
cavity continues to receive supply oil while the engine is rotating. The turbine
bearing cavity will fill with oil since the scavenge pump is no longer functioning.
Once the oil level in the cavity reaches the height of the gearbox return through the
hollow scavenge pump drive shaft, oil will flow through the stationary portion of the
torsion shaft. The wear and localized heating at the bushing land coupled with the

                                              32


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 35Page 35 of 104
                                                                 of 104
differential thermal expansion discussed above, caused the shaft to bend. The
condition of the torsion shaft from the De Smet accident engine demonstrates that a
torsion shaft in an engine operating at impact can develop a post-impact bend.


TORSION SHAFT CAPABILITY

In his deposition, Mr. Sommer suggested that an erroneous low torque reading
might have led the pilot to add power above the engine’s torque limit and that the
extra torque might have caused the torsion shaft to fracture. Another expert from
Honeywell will be providing a report that defines the torsion shaft capability in
greater detail. However, in summary, the torsional capability at the initial yield
point of the torsion shaft has approximately 1.8x margin in excess of the loads that
are imparted by the propeller when producing a maximum engine torque of 900
SHP 9. The torsion shaft torque level at the maximum operating torque is 1,360 in-
lb. Given this load and margin, the engine would need to produce in excess of 2500
SHP in order to begin yielding the torsion shaft.

The TPE331-10R-511C engine installed on the DHC-3 Otter has a maximum
exhaust gas temperature (EGT) limit of 565 degrees C. at takeoff 10. Engine
operation is limited at takeoff by either achieving 100% torque (900 SHP) or
maximum EGT (595 deg C.), whichever occurs first. Performance limits in the
acceptance test procedures for the engine require it to produce a minimum
thermodynamic shaft horsepower. The thermodynamic SHP is the HP capability of
the engine's power section when operated at maximum permitted turbine inlet
temperature at standard sea level conditions. The TPE331-10R-511C
thermodynamic SHP is 1000 HP minimum at normal (non-auxiliary power reserve
(APR)) takeoff temperature, 100% RPM, sea level static standard day, in the
uninstalled condition.

The engine power section is only capable of producing a finite amount of horsepower
at the maximum EGT limit. Operation above the maximum EGT will cause



9 According to Texas Turbine Conversions, Inc. TTC-FMS-1 AFM Supplement, the engine is flat
rated to 900 shp at 1591 rpm.
10 According to Texas Turbine Conversions, Inc. TTC-FMS-1 AFM Supplement, the maximum

permissible temperatures vary as a function of ambient temperature, altitude, and other operating
conditions. Takeoff and maximum continuous EGT temperatures are for the ISA standard of 15 C at
sea level.
                                               33


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 36Page 36 of 104
                                                                  of 104
thermal distress and degradation to the turbine components. No thermal distress
or degradation was noted to the turbine components from the accident engine.

Additionally, the FCU limits the maximum fuel flow that can be delivered to the
engine. This maximum fuel flow is set so that the engine can reach its EGT limit. If
the engine is unable to reach the EGT limit, the engine maintenance manual
provides allowances to increase maximum power fuel flow through a field
adjustment on the FCU. No adjustments to the FCU were noted in the post-
overhaul and conversion engine log book.

In summary, the engine is not capable of producing sufficient torque to overload the
torsion shaft during normal engine operation. The thermodynamic SHP capability
of the power section is also insufficient to overload the torsion shaft. Finally, no
evidence, including any squawks, was identified to indicate the engine had been
operated beyond its EGT limit or had erratic torque indications.


DIRECT DRIVE FUEL CONTROL OPERATIONAL DESCRIPTION

Plaintiff experts discussed FAA Airworthiness Directive 78-25-08 R3 as being
relevant to the investigation. However, the AD is not applicable to the TPE331-
10R-511C engine. The purpose of the AD was to install what is known as the direct
drive fuel control (DDFC) configuration.

Non-DDFC configurations had a susceptibility to overspeed and subsequent
uncontained separations. If the propeller became decoupled as a result of a
propeller strike, the fuel control unit (FCU) drive gearing that was connected to the
propeller gear train would begin to slow. The FCU would sense the slowing as an
underspeed condition (slower than the commanded setting) and would increase the
fuel flow to the uncoupled/unloaded power section in attempt to maintain the
propeller RPM. This increase in fuel flow could overspeed the power section and
cause the separation of the rotating components. The separations could exceed the
static structure’s containment capability and release high energy fragments from
the engine.

The AD required the incorporation of the modified engine fuel control drive train
(DDFC) in the reduction gearbox. The DDFC gear train is directly coupled through
the torque sensor to the spur gear attached to the front of the main shaft. Should a
propeller strike and uncoupling of the propeller occur, the power section would still
                                         34


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 37Page 37 of 104
                                                                 of 104
become unloaded and increase in RPM. Since the FCU is directly coupled to the
power section via the main shaft, the FCU would sense this overspeed condition and
limit fuel flow to the engine. The limitation of fuel flow mitigates the risk of a
power section overspeed. The FCU will continue to limit fuel flow to the flow
required to hold the engine power section RPM at approximately 104%, which is the
fuel control unit overspeed governor (OSG) setpoint.

The purpose and functionality of the DDFC configuration is not intended to shut the
engine down as opined by plaintiff’s experts Mr. Sommer and Mr. Coffman. Its
purpose is to prevent the overspeed and uncontained separation of the power
section components following the uncoupling of the propeller from the power
section. There is no mechanism in the DDFC gear train drive that would interrupt
the drive to the fuel pump/FCU and interrupt fuel flow to shut the engine down. As
noted previously, post-accident examination of the DDFC gear train showed that it
was intact.

During the accident sequence, once the propeller struck the ground and uncoupled
the propeller via the torsion shaft separation, the power section of the engine
continued to run for a period of time until fuel flow was interrupted.


CONTINUED ENGINE POWER SECTION OPERATION FOLLOWING A
PROPELLER STRIKE

The following event is an example of the functionality of the DDFC gear train after
experiencing a propeller strike.

      According to the pilot, after he took off for a nearby airport he raised the
      landing gear but did not raise the 20-degree flaps per the “after takeoff”
      checklist. Shortly thereafter, when the airplane was at an altitude of about
      2,400 feet, and in "heavy rain," the pilot noticed that the right engine was
      losing power. He subsequently feathered the propeller as engine power
      reduced to 40 percent, but still did not raise the flaps. Weather, recorded
      shortly before the accident, included scattered clouds at 500 feet, and a
      broken cloud layer at 1,200 feet, and the pilot advised air traffic control
      (ATC) that he would fly an ILS (instrument landing system) approach if he
      could maintain altitude. After maneuvering, and advising ATC that he could
      not maintain altitude, the pilot descended the airplane to a right base leg
      where, about 1/4 nautical mile from the runway, it was approximately 300
                                          35


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 38Page 38 of 104
                                                                 of 104
       feet above the terrain. The pilot completed the landing, with the airplane
       touching down about 6,200 feet down the 8,000-foot runway, heading about
       20 degrees to the left. The airplane veered off the left side of the runway and
       subsequently went through an airport fence. The left engine was running at
       “high speed” when fire fighters responded to the scene. 11

Figure 54 shows the damage caused by left engine propeller strike when the aircraft
hit the fence. It also shows the uncoupled propeller draped with the chain link
fence. However, as reported by the fire fighters, the power section continued to run.




                     Figure 54. Millington, TN - ERA09FA083 12

The examination of the left engine
disclosed that the torsion shaft was
separated at the aft bushing land,
approximately 8.25 inches forward of
the aft end of the torsion shaft and
forward of the rear Vespel bushing
(Figure 55).




                                              Figure 55. Left Engine Torsion Shaft

11Downloaded on September 6, 2017 from
https://www.ntsb.gov/_layouts/NTSB.Aviation/brief.aspx?ev_id=20081209X62829&key=1
12 Copied from Honeywell teardown report referenced in Colin Sommer deposition on August 30,
2017; exhibit #13.
                                              36


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 39Page 39 of 104
                                                                  of 104
TORQUE MEASUREMENT SYSTEM

As stated previously, the TPE331 engine torque sensor gear assembly provides the
means for measuring engine output torque. The angular displacement between the
engine main drive shaft and torsion shaft, which occurs when load is applied to the
engine, causes a lateral displacement of the two torque sensor cam set components.
This moves a piston and loads a spring which restricts the flow of system oil
through torque sensor metering valve housing ports. The resultant change in oil
pressure is proportional to the angular displacement of the shafts. This regulated
varying oil pressure is utilized as an input signal to the aircraft torquemeter, to
provide torque value indication. Figure 56 provides a general illustration of the
torque sensor.




                     Figure 56. Torque Sensor Illustration


Plaintiff’s expert Colin Sommer opined that if the torsion shaft was previously
installed in the engine in its current bent condition, the deformation would tend to
bind at the aft bushing location and would be apparent as the torsion shaft
displaced with the application of load (torque) on the engine, and the torque
measurement system would present symptoms of a sticky and iterative response to
the application of power rather than the expected smooth and uniform movement of
the torque gauge.

                                         37


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 40Page 40 of 104
                                                                 of 104
Review of the engine and available airframe logbooks did not disclose any torque
measurement system anomalies during the engine’s operational history. This is
further evidence that the torsion shaft was not installed in the engine in a bent
condition.


SHAFT BOW

Shaft Bow is discussed in the TPE331 Pilot Tips 13:

     •    Shaft Bow is known to occur rarely and only after a ground engine shutdown
          upon completion of flight or high power run-up.
     •    Following engine shutdown (no forward airspeed), hot-air eddy currents are
          generated within the static engine.
     •    With no airflow through the engine, heated internal air rises, leading to a
          thermal gradient vertically through the engine.
     •    Cooling starts from the bottom upwards, which causes the main rotating
          group to be slightly hotter in the upper half, resulting in a slightly bowed
          shaft.
     •    In this situation, when the propeller is turned by hand, contact may be
          noticed between the interstage turbine seals and the stationary abradable
          seal surfaces.

Shaft bow deflection will be the greatest in the center of the power section at the
center curvic coupling because this location is the furthest point away from the
bearings (compressor ball and turbine roller) which support the rotating group
(Figure 57).




13D200405000085, TPE331 Pilot Tips, Recommended TPE331 Operation Procedures, REV 1, 1 Oct
2009
                                            38


                                                               Ex. A,
         Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 41Page 41 of 104
                                                                      of 104
                                  Compressor                            Turbine Roller
                                  Ball                                  Bearing




                                                        Center Curvic
                                                        Coupling




                             Figure 57. Shaft Bow

No evidence was noted on the center
curvic coupling (Figure 58) or the seal
area (Figure 59) to indicate that the
engine experienced shaft bow operation
in the past. Operating the engine in a
shaft bow condition will result in a
radially offset load and would be
evidenced by localized damage to an arc


                                               Figure 58. Center Curvic Coupling
                                            of the coupler knife seals and
                                            circumferentially uniform damage to the
                                            stationary abradable seal. Because of
                                            the radial displacement of the shaft, all
                                            damage to the static structures within
                                            the engine (compressor shrouds,
                                            abradable seals, turbine blade tip
     Figure 59. Abradable Seal             shrouds, etc.) will be uniform thru 360
                                          39


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 42Page 42 of 104
                                                                 of 104
degrees and the damage to the rotating components (impellers, rotating seals,
turbine rotors, etc.) will be localized in the offsetting direction.

Plaintiff expert Arthur Lee Coffman opined in his deposition that the accident
engine had experienced shaft bow operation in the past, which had created the
compressor shroud rubs noted in the accident hardware. This scenario is not
feasible. The first stage compressor shroud rub is located primarily in one radial
direction which is contrary to the signatures that will be produced by shaft bow
operation. Shaft bow operation produces circumferentially uniform rubs on the
compressor shrouds and localized damage to only a few compressor impeller blades.
Additionally, the first stage compressor impeller is located in close proximity to the
forward end of the main shaft which is supported by the compressor ball bearing.
Consequently, the shaft bow deflection cannot be sufficient to cause the first stage
impeller to contact the compressor shroud given the rigid shaft support at this
location. Finally, no evidence was present on the curvic coupling or seal, which is
the primary contact area when shaft bow operation occurs. For these reasons, the
accident engine had not operated with a shaft bow since it had been installed on
N93PC after the engine’s conversion and overhaul.


EVIDENCE OF A COUPLED ENGINE AT IMPACT

Photographs taken by plaintiff expert Mark Hood during the February 4, 2016
engine examination in Anchorage, Alaska showed the condition of the ring gear
support mount dowels (Figure
60). All 4 of the dowels are
displaced in the counter-
clockwise direction, forward
looking aft. Only a coupled
engine at impact will produce
this damage signature. As
the propeller impacts terrain
(sudden stoppage), the engine
power section is no longer
able to transmit all of its
energy to the propeller. The
excess energy and inertia of
the rotating power section
caused the planetary gears to
                                Figure 60. Ring Gear Support Mount Dowels
                                        40


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 43Page 43 of 104
                                                                  of 104
react against the ring gear, which displaced the steel dowels in the magnesium
diaphragm housing. The free-wheeling propeller in an uncoupled engine would only
be back driving the reduction gearbox. The inertial energy of the reduction gearbox
is not sufficient to displace the dowels.


PROPELLER DISCUSSION

According to the NTSB video study (Figure 61), the aircraft speed was
approximately 38 knots at the time the aircraft stalled. The RPM of an uncoupled
propeller is solely dependent upon the relative wind driving the propeller and is a
function of airspeed.




                         Figure 61. NTSB Video Study

Referencing data for the HC-B4TN-5NL/LT10890N 4 bladed aluminum Hartzell
propeller (Figure 62), the estimated RPM of a free-wheeling (uncoupled) propeller
would have been less than ½ of the normal 1591 at 100% RPM at an airspeed of 38
knots.




                   Figure 62. Propeller Speed vs. Airspeed
                                     41


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 44Page 44 of 104
                                                                 of 104
The accident propeller did not display signatures of low RPM that would be
expected if the engine was uncoupled and the relative wind was driving the
propeller.


SOUND SPECTRUM

Tom Gabrielson, an acoustics expert on behalf of Honeywell, reviewed the
passenger iPhone video footage (IMG_1208.MOV) for the purpose of obtaining
engine operational frequency data from the audio portion of the file. Throughout
the video, the engine operational frequencies are present up until the point of
impact with terrain. As the aircraft begins to stall, variations in engine frequency
are noted in Figure 63. The second stage impeller blade passing (15X), power
section (N1) and propeller blade rate (PBR) frequencies are displayed as a function
of % RPM. All of the frequencies move in sync with one another as a function of
time.

Around 53 seconds, as the aircraft continues to pitch up and slow, the propeller
blade rate frequency becomes difficult to distinguish. However, prior to impact, the
engine power section shows a distinct frequency trace throughout the audio portion
of the video. At the time of 60 seconds and continuing until impact, all 3 of the
frequency traces in Figure 63 show the engine and propeller stabilized at
approximately 96% RPM, which evidences that the pilot had reduced the power
lever to flight idle.




                                         42


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 45Page 45 of 104
                                                                 of 104
Figure 63. Engine and Propeller Speeds as a Function of Time, Extracted
                         from the Audio Data

It is important to note that the power section does not accelerate and stabilize at
104% (OSG set point) at any point during the accident flight. This provides
additional evidence that the propeller remained coupled to the engine and the
separation of the torsion shaft occurred at impact. Had the torsion shaft separated
in flight as opined by plaintiff experts, the sudden reduction in load would have
caused the engine power section to accelerate and stabilize at 104% RPM because of
the action of the FCU overspeed governor.

The impact did not significantly damage the structural integrity of the power
section, and the engine did not ingest significant debris. These conditions allowed

                                         43


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 46Page 46 of 104
                                                                 of 104
for the continued operation of the power section of the engine for brief period of time
following the initial impact. The first sounds of impact occur at approximately 61
seconds and at approximately 67 seconds the engine power section can be heard
spooling down. It is likely that the engine power section stopped operating and
spooled down as a result of the loss of fuel being delivered to the engine because of
the impact and breach of the aircraft fuel tanks.

The preceding analysis of the sound spectrum from the passenger iPhone 5 video
provides empirical evidence that the engine was operating and coupled to the
propeller until the aircraft impacted terrain.


FLIGHT TEST

Honeywell, with the assistance of Dr. Gabrielson and Dr. Winn, performed flight
testing in an aircraft similarly equipped to N93PC to gather operational audio and
video signatures and compare those results with the accident video signatures. In
addition to other audio and video equipment, Honeywell utilized an Apple iPhone 5
to record the flight test. Dr. Gabrielson will also be providing a report with greater
detail and analysis.

Honeywell performed a power-on stall sequence (wings level, flaps full 14). The
sound spectrum for this flight test maneuver is provided in Figure 64. The second
stage impeller blade passing (15X), power section (N1) and propeller blade rate
(PBR) frequencies are displayed as a function of % RPM. Similar to the accident
video, as the flight test aircraft continues to pitch up and slow, the propeller blade
rate frequency becomes difficult to distinguish. Additionally, fluctuations in RPM
are also apparent throughout the power-on stall maneuver. The red vertical line on
the figure denotes when the aircraft’s right wing stalled and the aircraft rolled to
the right.




14 The NTSB Airworthiness - Factual Report of Group Chairman identified that flaps on the accident

aircraft were in the full position.
                                               44


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 47Page 47 of 104
                                                                  of 104
 Figure 64. Speed Extracted from the iPhone5 Audio Data during Power-
                        On Stall on 23-Jan-2017

Figure 65 shows a comparison of the engine N1 speed extracted from the accident
video with the engine N1 speed extracted from the test flight stall sequence. For
clarity, the timeline of the two events have been adjusted to align the speed
variations and is denoted by the red line in the figure. The engine speed variations
observed in the accident video during the climb and stall (t=52s to 61s) are
remarkably similar to the engine speed variations observed in the flight test climb
and stall sequence (t=490s to 499s), both in terms of shape and in magnitude. This
                                         45


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 48Page 48 of 104
                                                                 of 104
suggests that the engine speed variations observed in the accident recording were
normal and a response to commanded pilot inputs as captured on the flight test
video recording.

                              Accident Audio N1 Trace




                             Flight Test Audio N1 Trace




            Figure 65. Accident vs. Flight Test Audio Comparison

The flight test also disclosed that when performing a stall with power, the aircraft
breaks right, rolls approximately 30 degrees and pitches down. Figure 66 provides
a reference to the horizon following the break of the right wing.




        Figure 66. Horizon Reference after Stall during Flight Test
                                   46


                                                          Ex. A,
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 49Page 49 of 104
                                                                 of 104
It was also noted during the Honeywell flight testing that a stall without power (at
Flight Idle) would tend to roll the aircraft very slightly to the left once the stall
occurred. This data is consistent with the Texas Turbine flight test findings
provided in Appendix H. Specifically, the results of Condition 6 [Wings Level
(power on, flaps landing)] are in agreement with those experienced during the
Honeywell flight test.

During the accident iPhone video, as the aircraft stalls, it rolls to the right until the
visual references are no longer in the frame of view. Approximately 4 seconds later,
the aircraft impacted terrain in a slightly nose low, right wing low attitude. This
factual data is further evidence that the accident aircraft experienced a powered
stall.


SDR’S / ACCIDENTS REVIEWED BY PLAINTIFFS EXPERTS

Plaintiffs contend that the torsion shaft fractured in flight, and they provided the
following historical incidents to support their position that an inflight torsion shaft
failure is possible. A review of these incidents indicates that the only cause of an
inflight torsion shaft failure is material defects in the shaft.

It is Honeywell’s experience that torsion shaft separations occur as a result of
propeller strikes (sudden stoppages). Overload separations of conforming torsion
shafts do not occur during normal engine operation. Throughout my career as an
air-safety investigator, I have never participated in an investigation that revealed a
failure of a torsion shaft as a causal or contributing factor in an accident, incident or
service related difficulty (SRD).



      Service Difficulty Reports:

   1. N150YA, BE124, ESN P27255 on 12/04/2000 – P/N 3102028-2. Not enough
      information is present within the write-up to determine the cause for the
      torsion shaft failure, which the SDR says is in the gearbox.

   2. N99TF, CASA212CB, ESN P22211 in 1980 – P/N 868605-2. The torsion shaft
      failed due to a material defect.



                                           47


                                                           Ex. A,
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 50Page 50 of 104
                                                                  of 104
        NTSB & Other Reports:

     3. Sigma Aerospace – The report states that Sigma Aerospace is an authorized
        Honeywell service center. However, Sigma Aerospace is not qualified or
        authorized to provide accident/incident investigative analysis and opinions.
        The Honeywell Product Integrity group is the solely designated organization
        for accident/incident investigation support.

        There is no indication that the author of the Sigma Aerospace report had
        background facts, training or knowledge to analyze the cause of the torsion
        shaft failure. The torsional overload separation of the torsion shaft is
        consistent with the stated propeller strike. The elongation of the planetary
        carrier dowel holes documented in the report will only occur when the
        coupled propeller impacts terrain (see section titled Evidence of a Coupled
        Engine at Impact). The configuration of the Sigma Aerospace engine is
        slightly different from the Soldotna engine (2000 RPM vs. 1591 RPM);
        however, the reaction at the planetary carrier mounts are the same. All of
        the damage descriptions provided are consistent with an operating, coupled
        engine impacting terrain. The torsion shaft did not separate in flight.

     4. Medicine Lake, Montana (NTSB ID WPR14LA198 15) – The torsional overload
        separation of the torsion shaft is consistent with a propeller strike upon
        impact with terrain. The wear damage to the torsion shaft bushing land is
        consistent with the continued operation of the power section after the
        propeller strike and separation of the torsion shaft. Also, the ring gear
        support mount dowels are displaced counter-clockwise (Figure 67), which
        provides evidence of a coupled engine at impact.




15https://www.ntsb.gov/about/employment/_layouts/ntsb.aviation/brief.aspx?ev_id=20140522X
23743&key=1
                                              48


                                                            Ex. A,
      Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 51Page 51 of 104
                                                                   of 104
            Figure 67. Ring Gear Support Mount Dowels

 Additionally, photos of the propeller show leading edge nicks and gouges and
 forward and aft propeller blade bending (Figure 68). The damage is
 consistent with an operating engine and coupled propeller impacting terrain.




                 Figure 68. Medicine Lake Propeller
                                   49


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 52Page 52 of 104
                                                             of 104
         I concur with the findings stated in the Honeywell teardown report that
         states, “The teardown and examination of the left engine, S/N P-40320C,
         revealed that the type and degree of damage was indicative of an engine that
         was under power and operating at the time of impact. No preexisting
         condition was found that would have prevented normal operation.”

      5. Owasso, Oklahoma (NTSB ID CEN14FA046 16) – I reviewed the NTSB factual
         report and probable cause for this accident. I also reviewed the information
         presented in the Honeywell engineering analysis17.

         The pilot stated that he had a “control problem” and later that he had a “left
         engine shutdown.” During the investigation, the examination of the fuel shut
         off valve identified that the valve was in the closed position and the manual
         actuation lever was in the auto position. The valve can be electrically opened
         and both electrically and manually closed. The electrically closed position of
         the fuel shut off valve is consistent with the pilot-commanded shut down of
         the engine.

         The Honeywell engineering analysis discussed the condition of the left engine
         aft torsion shaft bushing. No damage was apparent to the torsion shaft or
         the aft bushing. The lack of damage evidenced that the torsion shaft and
         bushing were not subjected to relative rotation with the main shaft, which
         would be expected if the torsion shaft separated in flight, as opined by
         plaintiffs. The feathered propeller impacted terrain, caused the sudden
         acceleration of the propeller and torsional overload of the torsion shaft.


HISTORICAL ACCIDENTS

Honeywell has participated in investigations involving TPE331 engines that show
similar impact damage to the accident engine in question. All of the following
examples were found to be rotating, operating and coupled to the propeller upon
impact with terrain. They have been divided into two main categories: 1.) Engines
with rotational and operational signatures similar to those in the Soldotna engine,
and 2.) Engines that experienced a torsion shaft separation upon impact, the power


16   https://www.ntsb.gov/GILS/_layouts/ntsb.aviation/brief.aspx?ev_id=20131110X03324&key=1
17   Included in Exhibit #13 from Colin Sommer deposition on August 30, 2017.
                                                50


                                                              Ex. A,
        Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 53Page 53 of 104
                                                                     of 104
section continued to run for a brief period after impact and the torsion shaft
experienced relative rotation with the main shaft. These examples provide evidence
that the signatures and damage noted in the accident engine are not unique and are
consistent with a rotating, operating and coupled engine impacting terrain.

      1. Engines with similar rotational and operational signatures:

             o Delaplaine, Arkansas (NTSB ID: CEN15LA259 18) – The teardown and
               examination of the engine, S/N P-92108C, revealed that the type and
               degree of damage was indicative of an engine that was rotating and
               operating at the time of impact. No pre-existing condition was found
               that would have prevented normal operation. The engine was
               generally intact, displayed compressor shroud rubs and metal spray
               deposits on the turbine stators and rotors. The torsion shaft was
               separated ~1.2” from the aft end. Representative photos are provided
               in Figure 69 - Figure 73.




18   https://www.ntsb.gov/_layouts/ntsb.aviation/brief.aspx?ev_id=20150608X10557&key=1
                                                51


                                                             Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 54Page 54 of 104
                                                                    of 104
                    Figure 69. On-Scene Aircraft




  Figure 70. Overall Engine            Figure 71. Compressor Shroud




Figure 72. Compressor Impeller             Figure 73. Metal Spray
                                  52


                                                       Ex. A,
 Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 55Page 55 of 104
                                                              of 104
             o Nashville, Pennsylvania (NTSB ID: ERA12FA120 19) – The teardown
               and examination of the left engine, S/N P-77532C, revealed that the
               type and degree of damage was indicative of an engine that was under
               power and operating at the time of impact. No preexisting condition
               was found that would have prevented normal operation. The engine
               was generally intact, displayed compressor shroud rubs and metal
               spray deposits on the turbine stators and rotors. The torsion shaft was
               separated forward of the aft splines. Representative photos are
               provided in Figure 74 - Figure 78.




                               Figure 74. On-Scene Aircraft




          Figure 75. Overall Engine                   Figure 76. Compressor Shroud

19   https://www.ntsb.gov/_layouts/ntsb.aviation/brief.aspx?ev_id=20111222X05125&key=1
                                                53


                                                             Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 56Page 56 of 104
                                                                    of 104
     Figure 77. Compressor Impeller                       Figure 78. Metal Spray


             O Iliamna, Alaska (NTSB ID: ANC15FA071 20) – The teardown and
               examination of the engine, S/N P123168, revealed that the type and
               degree of damage was indicative of an engine that was under power
               and operating at the time of impact. No pre-existing condition was
               found that would have prevented normal operation. The engine was
               generally intact, displayed compressor shroud rubs and metal spray
               deposits on the turbine stators and rotors. Representative photos
               are provided in Figure 79 - Figure 83.




                               Figure 79. On-Scene Aircraft

20   https://www.ntsb.gov/_layouts/ntsb.aviation/brief.aspx?ev_id=20150915X52520&key=1
                                                54


                                                             Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 57Page 57 of 104
                                                                    of 104
       Figure 80. Overall Engine                     Figure 81. Compressor Shroud




     Figure 82. Compressor Impeller                       Figure 83. Metal Spray

        The preceding three accidents show that low speed/low energy crashes can
        cause minimal contact between the rotating and stationary structures in the
        engine, which results in minimal rub signatures.

     2. Engines that experienced a torsion shaft separation upon impact, the power
        section continued to run for a brief period after impact and the torsion shaft
        experienced relative rotation with the main shaft.

           o Bishop, California (NTSB ID: LAX02FA251 21) – The torsion shaft from
             the right engine (P-06184) separated just forward of the aft splines
             consistent with torsional overload. The torsion shaft also separated at

21https://www.ntsb.gov/about/employment/_layouts/ntsb.aviation/brief2.aspx?ev_id=2002
0819X01425&ntsbno=LAX02FA251&akey=1

                                              55


                                                            Ex. A,
      Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 58Page 58 of 104
                                                                   of 104
                 the aft bushing location due to the relative rotation and rotational
                 scoring between the torsion shaft and the Vespel bushing. The forward
                 bushing land also exhibited rotational scoring and wear. Similar to the
                 accident engine in question, the power section continued to operate for
                 a period of time after the propeller strike. Representative photos are
                 provided in Figure 84 - Figure 87.




          Figure 84. Torsion Shaft                         Figure 85. Torsion Shaft




       Figure 86. Aft Bushing Land                    Figure 87. Forward Bushing Land

             o Goldsboro, Maryland (NTSB ID: IAD80FA019 22) – The torsion shaft
               from the right engine (P-06051) separated just forward of the aft
               splines consistent with torsional overload. The torsion shaft also
               separated at the aft bushing location due to the relative rotation and
               rotational scoring between the torsion shaft and the Vespel bushing.
               The forward bushing land also exhibited rotational scoring and wear.
               Similar to the accident engine in question, the power section continued


22   https://www.ntsb.gov/_layouts/ntsb.aviation/brief.aspx?ev_id=32365&key=0
                                                 56


                                                              Ex. A,
        Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 59Page 59 of 104
                                                                     of 104
                 to operate for a period of time after the propeller strike separated the
                 torsion shaft. Representative photos are provided in Figure 88 - Figure
                 91.




          Figure 88. Torsion Shaft                        Figure 89. Torsion Shaft




        Figure 90. Aft Bushing Land                  Figure 91. Forward Bushing Land


             o Medicine Lake, Montana (NTSB ID: WPR14LA198 23) – The torsion
               shaft from the engine (P-40320C) separated just forward of the aft
               splines consistent with torsional overload. The forward bushing land
               and shoulders exhibited significant rotational scoring and wear due to
               the relative rotation between the torsion shaft and the Vespel bushing
               and main shaft. Similar to the accident engine in question, the power


23   https://www.ntsb.gov/_layouts/ntsb.aviation/brief.aspx?ev_id=20140522X23743&key=1
                                                57


                                                             Ex. A,
       Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 60Page 60 of 104
                                                                    of 104
       section continued to operate for a period of time after the propeller
       strike separated the torsion shaft. Representative photos are provided
       in Figure 92 - Figure 93.




                     Figure 92. Torsion Shaft.




         Figure 93. Torsion Shaft Forward Bushing Land

                                  58


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 61Page 61 of 104
                                                             of 104
OPINIONS

  1. The engine was rotating and operating at the time of impact with terrain.

  2. The engine was coupled to the propeller until impact with terrain.

  3. The damage to the propeller is evidence of a powered propeller impacting
     terrain.

  4. No pre-existing conditions, non-conformances, or part failures were identified
     that would have affected the operation of the engine or propeller.

  5. Manufacturing records (PWO) confirmed that the torsion shaft features and
     dimensional characteristics conformed to the production instructions and
     inspection requirements (MOT/DII).

  6. EAM overhaul records confirmed that the torsion shaft was inspected and
     met the IRM requirements for return to service in an overhauled condition (0
     TSO) at the time the engine was overhauled and converted.

  7. No operational anomalies with the torsion shaft were identified during its
     approximate 540.6 hours in service, since installed in 1998.

  8. The torsional overload separation of the torsion shaft was the result of the
     propeller strike at impact.

  9. The wear to the torsion shaft aft bushing land was the result of the brief
     continued operation of the power section following the separation of the
     torsion shaft at impact.

  10. The post-accident condition (bend) of the torsion shaft is the result of the
      wear and differential thermal heating caused by the relative rotation
      between the aft bushing and the torsion shaft, which occurred following the
      separation of the torsion shaft.

  11. It is not feasible to install a similarly bent [to that of the accident] torsion
      shaft into a main shaft.

  12. The torsion shaft was not installed in the engine in its post-accident bent
     condition.
                                        59


                                                         Ex. A,
   Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 62Page 62 of 104
                                                                of 104
13. The inspection of a salvage torsion shaft showed similar bending that
    originated at the worn forward bushing land. This further supports opinion
    10.

14. The engine is not capable of producing enough horsepower to overload the
    torsion shaft to failure during normal operation.

15. The accident engine had not operated with shaft bow since it had been installed
    on N93PC after the engine’s conversion and overhaul.

16. The sound spectrum from the accident video showed that the pilot reduced
    the power lever to flight idle approximately 1.5 seconds before impact. At
    impact, the engine/propeller RPM was 96% and flight idle torque (power).

17. The power section can be heard spooling down approximately 6 seconds after
    impact.

18. Honeywell and Texas Turbine flight test confirmed that an aircraft
    configured with wings level, flaps full, and power-on will roll to the right
    approximately 30 degrees and pitch down when it stalls. The passenger’s
    iPhone video shows the aircraft stalled and rolled to the right. The on-scene
    photos show that the aircraft impacted right wing low and slightly nose low.
    The accident aircraft stalled with the propeller coupled to the engine and
    with power on.

19. Honeywell does not have a field history of conforming torsion shaft failures in
    flight.

20. Honeywell does have experience with torsion shaft separations due to impact
    and subsequent wear of the torsion shaft bushing lands.

21. The damage signatures to accident engines are very dependent upon the
    terrain they impacts, the angle of impact, the speed of the aircraft, and the
    speed and power being produced by the engine(s). The damage noted to the
    accident engine is not unique and is similar to other accident engines that
    were known to be rotating, operating and coupled with the propeller at
    impact.




                                       60


                                                       Ex. A,
 Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 63Page 63 of 104
                                                              of 104
                            Appendix A

                      Production Work Order
                             (7 pages)




                                  I


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 64Page 64 of 104
                                                             of 104
                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  65Page 65 of 104
                                                              of 104
                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  66Page 66 of 104
                                                              of 104
                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  67Page 67 of 104
                                                              of 104
                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  68Page 68 of 104
                                                              of 104
                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  69Page 69 of 104
                                                              of 104
                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  70Page 70 of 104
                                                              of 104
                                                       Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  71Page 71 of 104
                                                              of 104
                            Appendix B

                 Torsion Shaft Entry into Service
                            (2 Pages)




                                 II


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 72Page 72 of 104
                                                             of 104
ENGINE 0
MODULE 0
                                                                        SERVICE RECORD                                                                           PAGE
                                                                        DESCRIPTION OF INSPECTIONS, REPAIRS AND OVERHAULS
SERIAL NUMBER                                                           ENDORSE ALL INSPECTIONS AND REPAIRS WITH NAME, RATING AND CERTIFICATE NUMBER.


 DATE       I   ---




                                           GARRETT AVIATION SERVICES - HOUSTON
                      ENGINE TYPE: TPE331-10UF-513H ENGINE SIN: P-42145C TSN: 4147.8 CSN: 4980
                      THE FOLLOWING INSPECTION(S) AND/OR REPAIR(S) HAVE BEEN ACCOMPLISHED I.AW. MANUFACTURER'S RECOMMENDED PROGRAM.
                      THIS PROGRAM IS APPROVED UNDER F.AR. 91.409 PAR. (F) 3. ALL MAINTENANCE PERFORMED I.AW. THE CURRENT MAINTENANCE MANUALS.
                      ALL LIFE LIMIT CARDS, PARTS INSTALLED, MANUFACTURER'S SERVICE BULLETINS AND AIRWORTHINESS DIRECTIVES ACCOMPLISHED AT
                      THIS VISIT ARE LISTED IN APPROPRIATE SECTIONS OF THIS LOG BOOK. (A C/W INDICATES THE INSPECTION OR ACTION THAT HAS BEEN
                      ACCOMPLISHED),
                      • C/W Test CeII/Grow1d Rig Run and S.O.A.P. S3lllple, C/W Vibration Survey, C/W Lebow Torque Calibration, and C/W Recompensation Run.
                      .
                      • C/W Follo-ning Periodic Inspections: C/W 150 hr, C/W 200 hr, C/W 300 hr, C/W 400 hr, C/W 600 hr, C/W 800 hr, and C/W 900 hr.
                           C!W Engine Preservation IAW 331 M/M•
                           Installed New Fuel Manifold PIN 3102469-2 SIN NSN, New EGT Harness PIN 3103920-1 SIN 982021900242, O/H Ignition Exciter PIN 868962-3 S/N
                      • 9407R012,                                                                                                                                                     '

                      .               New Coupler PIN 841194-1 NSN, New Quill Shaft PIN 894124-1 NSN, New Torsion Shaft PIN 3101758-6 SIN 98P04737.
                           Fuel Nozzles Cleaned and Flowed by Garrett Augusta Reference W/O 59870.
                      REFER TO THE AIRCRAFT MAINTENANCE MANUAL FOR ENGINE INSTALLATION INSPECTION REQUIREMENTS UPON INSTALLATION.THIS
                      ENGINE HAS BEEN INSPECTED/REP AIRED IN ACCORDANCE WITH THE CURRENT REGULATIONS OF THE FEDERAL AVIATION ADMINISTRATION
                      AND IS APPROVED FOR RETURN TO SERVICE WITH RESPECT TO THE WORK PERFORMED. PERTINENT DETAILS OF WORK PERFORMED ARE ON
                      FILE AT THIS AGENCY UNDER REF. WO. 59006                                                                                                               .
                                                                                                                          ~~C.DEL
                                                                                                                               c~
                      GARRETT AVIATION SERVICES
                      FAA REPAIR STATION NO. XB1R606K                          DATE 14 September 1998                                                                       ~~---

                                                                                                                                                    .     -
                      For details see new Le Bow Torque Plot sheet attached in this log book.
        i


                                           SERVICE ENGINE OIL SYSTEM.. .-
        '
        I             DUE TO OIL CHANGE ... ANOTHER S.O.A.P. SAMPLE IS REQUIRED IN 25 HOURS
                                         TO ESTABLISH A NEW BASELINE.

                                         ----                          --




  THIS CERTIFIES THAT THE TYPE OF INSPECTION LISTED AND SIGNED OFF IS IN ACCORDANCE WITH THE MANUFACTURER'S INSPECTION INSTRUCTIONS
                                         AS DEFINED IN CURRENT APPLICABLE MAINTENANCE MANUAL
                                                                                                                                                                        PX-3107-51 BACK




                                      Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 73 of 104                                               Ex. A, Page 73 of 104
1.                                                                        2.                                                                        3. System Tracking Ref. No.
                   UNITED STATES                                                             FAA Fvf'{M          8130~3
                                                                               AIRWORTHINESS APPROVAL TAG                                                               GAH-98E-0630
                                                                                  U.S. Department of Transportation
                                                                                   Federal Aviation Administration
                                                                      i
4. Organization                                                                                                                                     5. Work Order, Contract, or Invoice Number:
                                       GARRETT AVIATION SERVICES
                              F.A.A./J.A.A. APPROVED REPAIR STATION XB1R60EI<                                                                                                      59006
                            17250 CHANUTE ROAD            HOUSTON, TEXAS '77205
     6. Item                  7. Description                                    8. Part No.                      9. Eligibility         10. Qty.           11 . Serial/Batch No.               12. Status/Work
       1                   TURBO PROP                                          3102600-6                         TBVBY                   1EA                  P-42145C                        SERVICEABLE
                             ENGINE                                                                            INSTALLER
13. Remarks

       C/W TEST CELL GROUND RIG RUN AND SOAP SAMPLE, VIBRATION SURVEY, LEBOW TORQUE CALIBRATION, AND RECOMPENSATION
RUN. C/W PERIODIC INSPECTIONS, C/W ENGINE PRESERVATION, INSTALLED NEW FUEL MANIFOLD P/N 3102469-2 NSN, NEW EGT HARNESS
P/N 3103920-1 S/N 982021900242, O/H IGNITION EXCITER P/N 868962-3 S/N 9407R012, NEW COUPLER P/N 841194-1 NSN, NEW QUILL SHAFT P/N
894124-1 NSN, NEW TORSION SHAFT P/N 3101758-6 S/N 98P04737. FUEL NOZZLES CLEANED AND FLOWED BY GARRETT AUGUSTA
REFERENCE W/O 59870.
                                                                       " "~
Time Since NEW: : 4147.8   Cycles Since NEW: 4980 Signature: ~ le.~       I 1~01                     - ,., L '£4
                                                                                   Date: / t/ ~,..__,;>                                                    7V
Limited life parts must be accompanied by maintenance history including total time/total cycles si~ce ne"'l·        ~7                                IJ
14.                                                                                                              19. Return to Service in Accordance with FAA 43.9
           New          D                                      Newly Overhauled         D                                                                                            ~
Certifies that the new or newly overhauled part(s) identified above, except as otherwise specified in block      Certifies that the work specified in Block 13 (or attached) above was carried out in accordance
13, was (were) manufactured in accordance with FAA approved design data and airworthiness                        with FAA airworthiness regulations and in respect to the work performed the part(s) is (are)
regulations.                                                                                                     approved for return to service.

NOTE: In case of parts to be exported, the .special requirements of the importinq count!}'. have been rnd.
15. Signature                                                              16. FAA Authorization No:             20. Authorized..!)g7ure: .                                                21. Certificate Number:

                                                                                                                                                     c~JCJ                                      XB1R606K
                                                                                                                                          IJ
                                                                                                                                  /,'_/T'JLJ   AA

17. Name (Typed or Printed)                                                     18:   Date                       22. Name (Typed or;/pnled):                 -~                            23. Date:
                                                                                                                                          AYNE C. DEL H                                          14 SEP 98

FAA FORM 8130-3 (11-93)
                                                                               USER/INSTALLER RESPONSIBILITIES
It is important to understand that the existence of this Document alone does not automatically constitute authority to install the part/component/assembly.

Where the user/installer work in accordance with the national regulations of an Airworthiness Authority different than the Airworthiness Authority of the country specified in Block 1, it is essential that the
user/installer ensures that his/her Airworthiness Authority accepts parts/components/assemblies from the Airworthiness Authority of the country specified in Block 1.

Statements in Block 14 and 19 do not constitute installation certification. In all cases, aircraft maintena;ice records must contain an installation certification issued in accordance with the national
regulations by the user/installer before the aircraft may be flown.

The FAA Form 8130-3 and JAA Form One are equivalent. Other countries such as Canada also have equivalent acceptable documents.



                                          Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 74 of 104                                                                  Ex. A, Page 74 of 104
                            Appendix C

                   Pre-removal Inspection Sheet
                            (5 Pages)




                                 III


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 75Page 75 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 76Page 76 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 77Page 77 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 78Page 78 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 79Page 79 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 80Page 80 of 104
                                                             of 104
                            Appendix D

                 Log Book Page dtd April 22, 2010
                            (1 Page)




                                 IV


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 81Page 81 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 82Page 82 of 104
                                                             of 104
                            Appendix E

                 72-IR-15 Torsion Shaft Inspection
                             (3 Pages)




                                  V


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 83Page 83 of 104
                                                             of 104
                              RELEASED FOR THE EXCLUSIVE USE BY: HONEYWELL
                                  Allied-Signal Aerospace Company
                                  --_..;:;.-----''---------4med
                                      . INSPECTION/REPAIR MANUAL             Signal
                                             GARRETT TPE331
                          TORSION SHAFT ASSEMBLY PART NO. 3101758-1/-3 THROUGH -12
          R NOTE:    If Diameter D, Part No. 3101758-1/-3 through -6, is worn beyond
          R          limits specified, refer to Service Bulletin 72-0480. If Di-
          R          ameter D, Part No. 3101758-7/-8/-9, is worn beyond limits spe-
          R          cified, refer to Service Bulletin 72-0500.




                                                                                         INSPECTION/CHECK
                                                                                                    72-IR-15
UP59426




                                                                                         3101758-Page 301
                                                                                                   Oct 19/88
                                                                               Ex. A, Page 84 of 104
              Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 84 of 104
                                         RELEASED FOR THE EXCLUSIVE USE BY: HONEYWELL
                                           Allied-Signal Aerospace Company
                                           --Ir-~S=-P-EC-T-1-0N_/...:_R_EP_A_I_R_fv_:__iA_N_:UA-L--~w~~al
                                                            GARRETT TPE331




                                        ct. I .004   I
               ~
                                  /                              / <t 1 .oo4   1          /      <t   1   .oo4       1
                                                                  -C-                      -C-
                                 -
                                  -C-                           ...__                     f---
                        DIA B
                                                                                                                     sPLIN E   SPLINE
                                                         DIAD        DIAD                                            NO.2      NO.3
              DIA A                              '
                                                            !
                                                                               ==~'~~t~   11
               ~
              ---
                            t                                           ~                                        ~

                                                         : l : t02:=:= :            t --1   r                            DIM. F

                   SPLINE
                                        ~                                                                   DIAE
                   NO.1                 /~           .003                                                        ~

                                                                                                                          1-44G-169




                                  Countersinks at both ends establish centerline.
                                                     SERVICEABLE LIMITS
                                      DIA A          0.7439 to 0.7443 in.
                                      DIA B          0.830 to 0.835 in.
                                      DIA D          PN 3101758-1/-3 thru -6
          R                                          0.742 to 0.746 in.
                                                     PN 3101758-7/-8/-9
          R                                          0.737 to 0.741 in.
                                                     PN 3101758-10/-11/-12
          R                                          0.732 to 0.736 in.
                                      DIA E          0.859 to 0.861 in.
                                      DIM. F         1.550 to 1.570 in.
                                                 Torsion Shaft Assembly
                                                       Figure 301                                         INSPECTION/CHECK
                                                                                                                    72-IR-15
UP59426




                                                                                                          3101758-Page 302
                                                                                                                   Jan 15/90
                                                                                                           Ex. A, Page 85 of 104
                      Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 85 of 104
                               RELEASED FOR THE EXCLUSIVE USE BY: HONEYWELL
                                   Allied.Signal Aerospace Company
                                   ------=I-=-=-N=sp=-=E="'=c=T::-:I0::-:-N:-:-/: -:RE::-: =P=--:-A-: -I=-R--:-M:-::-A--:-NU=:-:A::-:-L-=------~~~':,al
                                                         GARRETT TPE331
            Figure 301 Inspection Procedures
          R (1)   Visually check splines of shaft for chipping, wear, and other damage.
            (2)   Perform spline wear inspection in accordance with Appendix 1, Inspection.
                  Spline Number 1, spline wear shall not exceed 0.005 inch.
                  Spline Number 2, spline wear shall not exceed 0.005 inch.
                  Spline Number 3, spline wear shall not exceed 0.005 inch.
            (3)   Inspect torsion shaft for straightness.                                               See Figure 401 (Sheet 1), Repair
                  (1).

            (4)   Perform magnetic particle inspection.                                            Refer to Appendix 1, Method 203T.
                  No cracks are allowed.
            (5)   Visually check condition of coupling.                                            See Figure 401 (Sheet 2), Repair
                  ( 3).
            (6)   Check torque load on Spline No. 2 by applying 218 inch-pounds torque. No
                  slippage is allowed. See Figure 401 (Sheet 2), Repair (3), for coupling
                  replacement.
            (7)   Inspect Diameter A for wear.                          See Figure 401 (Sheet 1), Repair (2).
            (8)   Replace part that does not meet Inspection/Check requirements or is damaged
                  beyond repair.




                                                                                                                                                      INSPECTION/CHECK
                                                                                                                                                                72-IR-15
UP59426




                                                                                                                                               3101758-Page 303/304
                                                                                                                                                              Aug 18/92
                                                                                                                                              Ex. A, Page 86 of 104
              Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 86 of 104
                            Appendix F

             72-00-22 OHM Torsion Shaft Installation
                           (3 Pages)




                                 VI


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 87Page 87 of 104
                                                             of 104
                                  RELEASED FOR THE EXCLUSIVE USE BY: HONEYWELL



          Honeywell                   OVERHAUL MANUAL
                                TPE331-10 (REPORT NO. 72-00-22)




                                                                 •:!:,) ':"::-~?!;:...."~i~'" \
                                                                   ,~.         :,~,,, ~:.,, , ...- ~-..-.




                                                                   ~         ~" \\     ~        ~,'.~"      :; C. • ,,'. , :


                                                                         •      ",, \ ~ . . •        .~,,...,,       , '.:.




                                                       ,,~,f   lrll'i           "t •                               • ".~
                                                ~      .~._.._¼.....!..~/~':'~"
                                                         .. 'u~l~     ' ". .".,:'"..                        ..-./.:,.'~"




                                        •".-~
                                        •



                                                     50




             5.   TORSION SHAFT (IPC, 72-10-14)                  50.            BUSHING
            10.   BUSHING                                      100.             RING
            45.   PACKING


                                   Installing Torsion Shaft Assembly
                                                Figure 539
UP59426




                                                                           FINAL ASSEMBLY
                                                                72-00-22            Page 582
                                                                         Ex. A,
                  Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  88Page 88 of12/01
                                                                                of 104
                                                                                    Oct   104
                                    RELEASED FOR THE EXCLUSIVE USE BY: HONEYWELL



          Hone) vell                        OVERHAUL MANUAL
                                      TPE331-10 (REPORT NO. 72-00-22)

          1.   C.   Torsion Shaft

                    (1)   Install torsion shaft assembly as follows. (See Figure 539.)

                          (a)   Assemble two rings (100) to torsion shaft (5) with slots 180 degrees apart.

                          (b)   Determine proper size torsion shaft bushings (50) as follows.

                                1    Use largest dash number bushing as initial trial size.

                                2    Proper size bushing will have a slight resistance, but will not bind, when
                                     inserting torsion shaft (with bushing installed) into main shaft.

                                3    Bushing end gap must not be less than 0.005 inch when compressed on
                                     torsion shaft.

                                4    Using 285768-1-1 pliers, install trail size bushing (largest dash number) on
                                     torsion shaft aft journal.

                                5    Insert torsion shaft into main shaft from forward end. make sure criteria
                                     listed in Step 2 is met. If criteria is not met, repeat procedure using smaller
                                     dash number-bushing. If torsion shaft, with bushing installed, can be in-
                                     serted into main shaft and criteria listed in Step 2 is met, proper size bush-
                                     ing is determined. Remove bushing and set aside.

                                6    Repeat Step (b) for each torsion shaft journal to determine proper size
                                     torsion shaft bushings.

                          (c)   Determine proper size torsion shaft bushing (10) as follows.

                                1    Use largest dash number bushing as initial trial size. Smaller dash number
                                     is smaller bushing.

                                2    Insert trial size bushing into forward end of main shaft. Proper size bushing
                                     will have a slight resistance but will not bind when inserted into main shaft.
                                     Use smaller dash number bushing until proper size bushing is determined.
                                     Remove bushing and set aside.
UP59426




                                                                                                 FINAL ASSEMBLY
                                                                    72-00-22                               Page 583
                                                                                                           Oct
                                                                                         Ex. A, Page 89 of 104
                                                                                                               12/01
               Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 89 of 104
                                          RELEASED FOR THE EXCLUSIVE USE BY: HONEYWELL



          Honeywell                         OVERHAUL MANUAL
                                      TPE331-10 (REPORT NO. 72-00-22)

          1.   C.   (1)   (d)   Coat bushings (50) determined in Step (b) lightly with any approved engine oil.
                                Using 285768-1-1 pliers, install bushings (20) on torsion shaft.

                          (e)   Install packing (45) on torsion shaft (5).

                                Check Point 220:      1.   Verify installation of seal rings on shaft with
                                                           slots 180 degrees apart.

                                                      2.   Verify bushings are installed on shaft.

                                                      3.   Verify packing is installed.

                                                      4.   Verify installation of shaft, with assembled
                                                           parts, into main shaft.

                                                       .   Verify installation of bronze bushing on
                                                           torsion shaft end. Maintain minimum slip fit
                                                           between bushing and main shaft.

                          (f)   Using 294208-1 torsion shaft puller, insert torsion shaft into main shaft from
                                forward end. If required, compress bushings by hand to permit installation of
                                torsion shaft assembly. Remove 294208-1 torsion shaft puller.

                                NOTE:     Clearance between bushing (10) and main shaft must be
                                          0.0002 to 0.0015 inch. Select proper size bushing to
                                          obtain clearance. Largest dash number is largest bushing.

                          (g)   Install bushing (10) determined in Step (c), as torsion shaft is being installed.
UP59426




                                                                              FINAL ASSEMBLY
                                                                      72-00-22         Page 584
                                                                            Ex. A,
                     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page  90Page 90 of12/01
                                                                                   of 104
                                                                                       Oct   104
                            Appendix G

   EAM Torsion Shaft Acceptance and Installation Paperwork
                          (3 Pages)




                                 VII


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 91Page 91 of 104
                                                             of 104
     Executive Aircraft Maintenance                                                                                                                                                                           TPE331-~t310H.G
     E27R1730                                                                                                                                                                                                              Rev. Orig.

     Engine S/N      f-Y.2[ ~E                                                       G/B O/H Inspection-ALL
                                                                                                                                                                                            w.o. 7"-LO 11 ~ 3                           .£,

                                                                                                                                                               ::i::i
                                                                                                                                                               ~
                                                                                                                                                               :-
                                                                                                                                          ):,.

                                                                                                                         .,,                          ::i::i   i5.....
                                                                                                                If I~ lf I~
                                                                                                                                          (")

                                                                                                         IQ                               (")
                                                                                                                                                      ~
                                                                                                                                          ~
                                                                                                                                                      Ct>°
     Nomenclature                  Part No.                            Serial No.                        r.:: §         ,:_o                          £1
                                                                                                                                                               Cl>
                                                                                                                                                               ClJ       Notes
     Oil Scav. Pump Assy.           'Ot.:.IJ '\?~--J                   pn"'         1">J ::J                 1 x
                                                                                                                                                      "~                 ( c J\ 1/Lrt;l o rt                      "3 l c 13;;z L-l C'1 ~l-j
       Oil Scav. Pump Hsg.           C5~ ~Cl'?. - 3                                                          1 x    x                                 'h2b                            <I                          .,,, I\ l.'~:10 -          JI
       G-RotorSet                    l"'r l tr      ,._  ~       "'J                                        2 x     x                    I~
       ""~'·
     Oil Pres. Pump Assy.
                                      4-lo ~t? rHI?-~
                                    <6 In 1 1 l. t; ._l Ci
                                                     -
                                                                                                             1 x
                                                                                                             1 x
                                                                                                                    x
                                                                                                                               .' ~ --   1'29-J
                                                                                                                                          ,      -    ,t;J9,   ~<,I,     C.Of'\.V-Lr5l 01\                            'j   IV ?:J l 7- /..'               '1}..-
       Housing                                                                                               1 x                                                                                                                                          ).O'
       Gear
               ---
                                                                                                             1 x    x                                                    -
                                                                                                             1 x
     Shouldered Shaft S/Gbx Pump   4>G\1 l q 1·- IJ                                   NA                     1 x                         I~
                                     CO lo!io'l")- al..                                                         x                         ~~



                                                                                                                                                      •
     TubeAssy.                                                                        NA                   1                                                                                                                                   J        If "'7-
                                    ? 10451?- l/-2 I-                                                           x   x                                                                                                                  ,,__t /-?' • ~

                                                                                                                        ~
     Sun Gear Oil Jets                                                 r~                                  3                             I~ ~                             ; -       "v~ 1    J'     ~   , ,       71D      ?   'f ')
     Sun Gear Brg. Oil Jet          <n"~ I <-6 c.1L/- I                                                    1    x   x                     9. 9                               r "' ·. ..., _- • -:;,     l   vn        ., , u      ?     -,    ;;> 1-    f/<7'
     HSP Gear Oil Jet (Forward)     ~q'ry "l'' ()-\                                                        1    x   x                     ' p,
     HSP Gear Oil Jet (Aft)         CD V\'? r 1"\- \                                  NA                   1    x   x                     ~      ?6
     Torsion shaft                 ·1y I 0 r 7516-fo                      Gt Sf PO 11 f lr   1              1   x   x          IM:       ~                                      L 5'? I
·~
     Tach Gear Assy.
       Gear 1
                                                   3107000- \
                                   a-ot lo tfi 0 <G-- r:;
                                                                                         NA                 1
                                                                                                            1
                                                                                                                x
                                                                                                                x
                                                                                                                                r

                                                                                                                                         -
                                                                                                                                         lJ? A
      Gear2                         ~q (,,.,; {) b--         \                                              1   x                         j     ;p_
      Nut 1                           'f,llj   b    IS~-\                                                   1   x                         ~ fa
      Nut 2                            '?q It' >1'1-1                                                       1   x                         di2.
      Spacer                          ctof i,.y "'1l) .... ,                                                1   x                        lc::i .~                                  .
      Bearing                                    358272                                                     1   x                                     Y/5                    l lJ0'1r\             11\-l
      Bearing                                    358348                                                     1   x                                     ~                       I\.                     I I
      Bearing                                   358894-1                                                    1   x                                     {/;~               100% Replacement Upon Removal
     Torque Sensor                    ~\0 \ 72b--:l                        \l-1 1? ln I
                                                                            .                               1   x                                     k'P ?9> ~ '"'                         I ;;_-o ~ "? t;,            <J,' 0 \ ., ;2 b'          -~
     Accessory Gear Hsg. Assy.            t..l .ft                                                          1   x                                A                       vtrain GaQe EnQines Only
     Compressor Brg. Nut           cnvt"?/ 'J. i.?- \                                    NA                 1   x              rv;·r
                                                                                                                                 j       17~
     Spur Gear                      ~lo(., ...~ O~'- ~                                   NA                 1   x              {~ liJ     ftjj//
     Compressor Brg. Retainer      C1fvt t..j ; .?3-1                                                       1   x                        r,,19
     Compressor Brg. Carrier        4       'O co-1- \ 0
                                        ~ C6'                                            NA                 1   x                         ~~
     Compressor Seal Assy.         ~J,I D ·70 f? \- \                  '                                    1   x                                     ~ ~ ~s                 l () 0°/c)     OH                ~    / .0 7 06 J-,c;                  ~   ivl.C
     Compressor Brg.                ·; lo P{ Ob - I                      q I§"' l lf C{ I I-( - 15 ll~ ;i,. 1
                                                                                                 -
                                                                                                                x                                     J6:J ~                    ( \           11              -?; I   u'?7 0'6- (

                                                                                                     Page 3 of 4
                                        Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 92 of 104                                                                                  Ex. A, Page 92 of 104
    Executive Aircraft Maintenance                                                                                                                                                                TPE3-51-NDT.G
    E27R1730                                                                                                                                                                                           Rev. Orig.

                                                                                       NOT Inspection Report
    Engine S/N                 f   Y. ~ l \.{ S l-                                                                                                                                      W.O.    7 L( 0 /70J>f7
                      t fC° °3i
    Enaine Model No. _.           0V         7 \- I       r - t) 13 f-/     EnQine
                                                                               · Manua I N0.       ·7
                                                                                                ;)_-0 0-            '-(   3                                                     Pg.          of   ·-z-
    Enaine Part No.   ~{ 0 ~1:>00.._b                                       Engine Manual Rev. No.   ~                                                       C)
                                                                                                                                )::.
                                                                                                                                C)             :::0
                                                                                                                                               ~                                                         lnsg_ Stamg_ or
                                                                                                      ~                I~
                                                                                                                                C)

                                                                                                                ~               ~
                                                                                                                                               (!)'
                                                                            Serial No. I Lot No.
    Nomenclature
    ir\J           1iy...p..e 11-e   r
                                              Part No.
                                               t;f t:t 3 I.\ C{;).-~        J-1. o3!;,o I - 2 7;2;;<. l         -v                     1 q;
                                                                                                                                               C)     Reason for Reiection

                                                                                                                                                              Nf}flP~
                                                                                                                                                                                                         Signat_ure

                                                                                                                                                                                                                  nN~f. J,5.
        l"t. IA.   l   ~ Cy A. Ii-   ++-        QI 0 I~ !;2.-::2              ; , .. ,, 0 7()           I       x 11                            c              ~G (\e/
                                                                                                                                                                                                              1·1"'? ~·,_
                                                                                                                                                                                                              . r - .i..
                                                                                                                                                                                                                               '
          pLt.''- J M                         '?la / l, t tf- I I                                       t 'I-                                  'f.»                    NoA~                                            \•'



        f<. ' (\ Ir- L<. IA.. r                 qq715 ~I- I                                                             Y--      }             ti                 N(")(\e__
                                                                                                                                                                                                              I
                                                                                                                                                                                                         ,.            )



         eovPl-t- r                             <'.OOJ l-f ll Cf - I                                                   IX                      'CJ                     1\\ ()(\€/                             .
                                                                                                                                                                                                                               '
        ~urt=Jlo "- '7 h.tA.{-+ 3totn'6-l                                    qro Po
                                                                                 . '17?/                    I          l'X                     (/)                N(){\e-
                                                                                                                                                                                                                           '
          <~ \J d-L                              <OC/i../1 ~4-1                                         1                 ')(                  ·0                      ~f)~       ---

                                                 ~ q (p q L.-{ L.-{ -
          0 .~ ->~-+-                                                   {
                                                                                                                 ><                    \ ¢                        ~\r-~(\e_...                                                 -
            tJJt                                q_~b 11 (- l                                                    rx:                    t Of                            No0.e-                                     .
     Pro P <? f.. ~.:{:""t                      %Cf h I ;2 k--/             '--1-L coo'f rJ -..t/t.f3                  rx              l d                         \\\ 00\e.---
    I
         0 1l          ><- -r-                   <5q777?0 -             I                                   I I..,(                            (9)                         ~ \(')n?'~
         o,l )~+                                 q;-4 '!? 7 '?; L/ - I                                  I       ;,/_             J         '0                      N ()0e..                                             I




        c., 4-u. ;.-+er (>...e_ ,_,I'           010 ?l qd-~                  ~P-2.loLR                  I                 x                    rn                      /\\ 0   yte.,
        1 oi-t.r i.r-e~              r          71(') 7 lLCf- I                                                        x             l 0'                          Nn f\e_.
         f\'\ 0 ~~v l,Ll~~Y coq7qoo .... ~
                                                                                                            I
                                                                                                                       x               I Z5I                        N () \'\e._
         (>-ou l>-'"f<-t             r
                            1)~ 7~~~ - '                                                                I
                                                                                                                       ~                       fj                  Non R_
'         VJ\.Tt            97Ct3 7~ b- J                                                               1              x                       ~                       N tiY\U
         r~<L-~ y                               <6' "' b '3 C) fa - le:>                                                  x            I       'etj                I\! ()l\e-
        Lt>-- b"'I     h \-t rt 7e "'- I
                          1                      ~q   '-( 0 rvf-'"J.._                                                 IX                  lr;t                    1
                                                                                                                                                                       .   J\J nYV ./
        v<>-   (\.e_,,,       p(U, i<-           'TSlf ?:>~~L-{-~                                       l       x                              rJ             A)6(\P ~
          OTL                                   )·lo:Jto~-3                                                     ')(.                   I r7>                                            A J ~ V\~
                                                                                                                                                                                                                                   r


                                                 ·? lvl 7Jct-S                                                  )<                                                                }V6 f\.e_,,                         .. ,
        ~t~V C;0ppvyt-                                                          t) {J- <?I \"\ \        i                              I [)

                                                     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 93 of 104                                                                Ex. A, Page 93 of 104
E27RI'ZJO
               ----
Executive ,craft Maintenance
                                     .-
                                                                                               TPE33 l-ASSY.3
                                                                                                   Rev. Orig.
~rder:                t   <-/0(7fo3.>.
Ref. 72-10-14
       Engines Having Hydraulic Torque Sensors. Check Turbine Pump Drive Coupling in
       Torsion Shaft for:

        1. Proper Positioning. Limits,    L$SlJ . to I ·)1Q
          Actual Measurement=     f, ~57
       2. Check Coupling for Security by Applying '?-IS . Inch Pounds Torque. No Movement
          Allowed.

       3. Install Torsion Shaft Assembly.
                                                                                              99!
                                                Mechanic      tS.        . Inspector ------"'


Ref. 72-10-16
       Torque Sensor Installation.

       Calculate Shims used to Position Torque Sensor Body 6.290 to 6.300 inch, Measured
       From Face of Gearbox.

       Face of Gearbox to Compressor
       Bearing Carrier Retainer

       Maintenance Manual Dim. 6.290 to 6.300
                                                       _f'.. DS1   ,,·ifff:.,, S       r
                                                                         .    (p   2ff>
       Required Shims+/- 0.005                         -      087-- .          ;;----   9?_9:
                                                Mechanic      t) .Inspector               .          .




                                                                                              Page 10of19
      Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19                          Ex. A,
                                                                                   Page 94Page 94 of 104
                                                                                           of 104
                            Appendix H

                  Texas Turbine Flight Test Log
                           (4 Pages)




                                VIII


                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 95Page 95 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 96Page 96 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 97Page 97 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 98Page 98 of 104
                                                             of 104
                                                      Ex. A,
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page 99Page 99 of 104
                                                             of 104
                           Attachment 1
                              (1 Page)
       Listing of Depositions and Trial Appearances




                                                      Ex. A,100
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page    Page
                                                                of100
                                                                   104of 104
           Listing of Depositions and Trial Appearances
                                         Of

                                David Studtmann
                                 As of Sept 27, 2017



      Plaintiff V. Defendants                 Type                 Date

ROBERTSON, et al. v.                          Deposition     May 27-28, 2015
HONEYWELL
INTERNATIONAL,
INC., et al



JEFFREY BOATMAN                               Deposition     March 15, 2016
and ANNE BOATMAN v.
UNIFLIGHT, LLC




                                                          Ex. A,101
    Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page    Page
                                                                    of101
                                                                       104of 104
                           Attachment 2

                              (2 Pages)

                        Curriculum Vitae




                                                      Ex. A,102
Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page    Page
                                                                of102
                                                                   104of 104
DAVID E. STUDTMANN
                                               Honeywell Aerospace
                       1944 E Sky Harbor Circle N, Mail Stop 2102-121, Phoenix, AZ 85034
           Office: (602) 365-2414 • Cellular: (602) 203-3205 • Email: david.studtmann@honeywell.com


SUMMARY OF SKILLS:
• Able to complete tasks with potentially limited information while making effective risk decisions
• Capable of leading and working well with many different business professionals
• Efficient in instructor and mentoring roles with excellent personnel relations
• Excellent written and verbal communications skills

AREAS OF KNOWLEDGE:
• Failure Analyses                 •Accident Reconstruction           •Product Liability Litigation Support
•Turbine Engine Systems            •Product and System Safety         •Worldwide Accident Investigation
•Rotary & Fixed Wing Systems       •Airframe Electronic Systems       •Six Sigma Tools & Processes


PRESENT WORK EXPERIENCE:
Honeywell International Inc, AlliedSignal Corp, Phoenix, Arizona • 1997 to Present

Staff Engineer, Product Safety Specialist, Air Safety Investigator – Product Integrity
• 12+ years of corrective action program experience including both electronic and mechanical based CSB
     assignments, accident/incident investigation experience and product liability litigation support.
• Participated in approximately 200 investigations in support of Honeywell’s product portfolio
• Product Integrity representative for monthly MCOE and MSEA Safety of Flight meetings and frequent
     Chairperson of Product Integrity Committee meetings
• Possesses practical experience in understanding and interpreting various risk analysis methodologies
• Participates in all phases of accident/incident investigations worldwide, from on-scene thru corrective action
     implementation on a variety of platforms including; business/corporate fixed wing aircraft, transport category
     aircraft, agricultural/restricted category. rotorcraft, and UAVs
• Championed multifunctional team to develop ITAR/EAR PMOS for Product Integrity personnel and developed
     submission to US Department of State for ITAR Exemption for the purpose of aircraft accident investigation
• Developed problem statement and teamed with Honeywell Chiefs Organization to standardize the significant
     variation in engine preservation methodologies across Honeywell products
• Mentored and trained numerous individuals both within and outside the Product Integrity Organization in accident
     investigation procedures and corrective action programs
• Product Integrity focal point for the Honeywell TFE731-50BR turbofan engine Part 33 and IPPS Part 25 certification
     for the Hawker 900XP platform
• Successfully utilized FAA Suspected Unapproved Parts process and findings to thwart litigation against Honeywell to
     obtain ruling for dismissal with prejudice

Six Sigma Black Belt II, Product Support and Delivery – Integrated Supply Chain, Circular and Rotating
• Represented the Six Sigma Plus organization in the day to day and strategic operation of the Circular and
     Rotating Center of Excellence
• Led and mentored cross functional teams in the use of six sigma tools and concepts
• Assumed cell production leader responsibilities when required and executed to meet customer requirements
• Competed and implemented hand finish reduction (Black Belt) project to reduce cost of poor quality, lead time,
     and potential health risks
• Focal point for the Integrated Supply Chain activities of 5S and Standard Work In Process within the Circular and
     Rotating Center of Excellence
• Developed plan and functionality requirements for the e-shop labor tracking system that eliminated an antiquated
     hardware tracking system and database to provide greater visibility of hardware flow through the CoE




                                                           Ex. A,103
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page    Page
                                                                     of103
                                                                        104of 104
DAVID E. STUDTMANN                                                                                     Page 2

Manufacturing Engineer II, Assembly & Test Engineering
• Production Support Team leader responsible for resolving technical issues for the Assembly & Test of the
   TFE731/CFE 738 product lines
• Worked closely with management and quality functions to ensure consistent product is delivered to the customer,
   addressed process changes when required, and followed up with vendors for cause and corrective actions
• Monitored key engine attributes in attempt to eliminate costly and recurring discrepancies
• Represented manufacturing and operations input at CSB meetings
• Participated on diverse team that implemented dress standards manuals and reduced the customer squawk rate by
   more than 75% over the period of one year
• Resolved five year assembly line problem with spinner support D-nuts by utilizing Six Sigma tools and processes
   and eliminated the hidden factory work associated with the cost of poor quality

Propulsion Test Technician/Engineer/Team Leader
• Supervised test procedures of TFE731, CFE738, ATF3, ALF502/507 and T55/T53
• Acted as focal point for transition of AS907/977 from development to production test
• Utilized time saving measures to reduce engine turn time and increase productivity by implementing process
    improvements based on the 5S principles. I.e. Monopole test fixture, redesign of ATF3 interface harness.
• Coordinated engine activity and manpower to produce optimum yield
• Built and reinforced strong relationship with Honeywell’s Repair and Overhaul leadership

PAST WORK EXPERIENCE
Evergreen Air Center Incorporated, Marana, Arizona

Contract Airframe and Powerplant Mechanic
• Developed trusted relationship with NASA customer representative on DC8 “D” check and acted as focal point
   for program updates
• Conducted repairs on routine and non-routine discrepancies based on work scope
• Researched appropriate ATA codes to comply with proper repair procedures and inspection operations
• Installed components and systems on heavy turbine aircraft
• Familiarized with various airframes and related integrated systems

EDUCATION:
Bachelor of Science, Purdue University, West Lafayette, Indiana
       Degree in Aeronautical Technology, 1995

Master of Science, Embry-Riddle University, Extended Campus, Mesa, Arizona
        Degree in Technical Management with Honors Distinction, 2005

RATINGS, LICENSES AND CERTIFICATES:
• Instrument Pilot, Single Engine Land
• Remote Pilot Airman Certificate with a Small UAS Rating
• Airframe & Powerplant Mechanic License
• Eddy Current, NDT Level I Qualified
• Magnetic Particle, NDT Level I Qualified
• Liquid Penetrant, NDT Level I Qualified
• Black Belt Certification, Honeywell Six Sigma Plus
• Certificate in Aviation Safety and Security, University of Southern California, 2009

ASSOCIATIONS:
• International Society of Air Safety Investigators, Member #AO5146
• General Aviation Air Safety Investigator Society




                                                           Ex. A,104
     Case 3:15-cv-00112-HRH Document 234-1 Filed 07/12/19 Page    Page
                                                                     of104
                                                                        104of 104
